                       APPENDIX D

DAIMLER AG OPERATING PLAN FOR TECHNICAL AND ENVIRONMENTAL
                   PRODUCT COMPLIANCE
                                              TABLE OF CONTENTS

                                                                                                                                  Page

I.     Daimler’s Commitment to Compliance: Tone from the Top.............................................. 3
II.    Compliance-Related Organizational Functions .................................................................. 3
       A.       Technical Compliance-Related Organizational Pillars ........................................... 4
       B.       Segregation of Duties.............................................................................................. 5
       C.       Safeguarding Compliance in Project Future ........................................................... 5
III.   Daimler’s Compliance Management System (CMS) ......................................................... 6
       A.       Compliance Strategy ............................................................................................... 6
       B.       Integrity Code ......................................................................................................... 7
       C.       Employee Discipline and Compensation ................................................................ 7
       D.       Whistleblower System (BPO) ................................................................................. 8
       E.       Compliance Risk Assessment and Mitigation ........................................................ 9
       F.       Business Partner Integrity Management ............................................................... 10
       G.       Communication and Training ............................................................................... 10
       H.       CMS Monitoring and Improvement...................................................................... 11
IV.    Daimler’s Technical Compliance Management System (tCMS)...................................... 12
       A.       Foundation and Mindset (Communication and Training) .................................... 12
       B.       Consultation and Cross-Functional Decision-Making .......................................... 15
               1.   tCMS Multipliers ...................................................................................... 15
               2.   Infopoint Integrity ..................................................................................... 15
               3.   Cross-Functional Decision-Making .......................................................... 16
       C.      tCMS Governance ................................................................................................. 17
               1.     tCMS Risk Assessment and Mitigation .................................................... 17
               2.     tCMS Monitoring and Improvement (Effectiveness Evaluation) ............. 18
               3.     tCMS Control Objectives.......................................................................... 19
       D.      Supplier Integrity Management ............................................................................ 19
V.     Technical Compliance and Certification Control Measures ............................................. 21
       A.       Communicating and Understanding Regulatory Requirements ........................... 21
               1.     Regulatory Monitoring Meeting ............................................................... 21
               2.     Enhanced Regulatory Database ................................................................ 22
       B.      Controls on the Development Process .................................................................. 22
               1.          Systematic Derivation of Technical Specifications .................................. 22
               2.          Software Compliance Guide ..................................................................... 23
               3.          Identification and Tracking of Disclosure-Relevant Control
                           Parameters ................................................................................................. 24
               4.          Compliance Check by Functional Group Leaders .................................... 25
               5.          Cascaded Software Confirmation and Approval ...................................... 25


                                                                 i
                                               TABLE OF CONTENTS
                                                    (continued)

                                                                                                                                 Page



                  6.     Software Screening ................................................................................... 26
                        a) Screening of Functions for Review ................................................... 26
                        b) Tool-Supported Calibration Check ................................................... 26
                  7.     Testing and Verification Process .............................................................. 27
        C.        Controls on the Certification Process ................................................................... 28
                  1.     Off-Cycle Testing ..................................................................................... 28
                  2.     Emission-Related Parts List ...................................................................... 28
                  3.     AECD Documentation, Approval, and Review ........................................ 29
        D.        Lifecycle Management Control ............................................................................ 30
               1.      Tracking and Recording of Certified Configuration ................................. 30
               2.      Software Change Process .......................................................................... 30
               3.      Field Software Control .............................................................................. 31
VI.     Internal Audit (Corporate Audit) ...................................................................................... 31
        A.        Corporate Audit’s Role ......................................................................................... 32
        B.        Post Settlement Audit Team (“PSAT”) ................................................................ 33
        C.        CA Resources Dedicated to tCMS ........................................................................ 34
VII.    Third-Party Review........................................................................................................... 34
VIII.   External Communication of Compliance Efforts ............................................................. 35
IX.     Implementation and Monitoring Office ............................................................................ 35




                                                                 ii
       Integrity—one of four core corporate values of the Daimler Group (hereinafter,
“Daimler” or the “Company”), along with passion, respect, and discipline—forms the basis for
all Daimler business. For Daimler, integrity means acting in accordance with ethical principles
and compliance with applicable laws, internal regulations, and all corporate commitments.

        With the digital transformation rapidly changing the compliance risk landscape, Daimler
has enhanced its compliance strategy and target-operating model to ensure a preventive, forward-
looking Compliance Management System (“CMS”) that addresses emerging compliance risks,
like those around its products’ compliance with technical and environmental requirements.
Daimler’s CMS is a state-of-the-art system, which Daimler strives to enhance continuously, so it
can address emerging topics as broad as human rights and data compliance. Daimler’s
compliance operating model reflects core corporate priorities set by the Board of Management
(“BoM”), like the corporate sustainability strategy. This strategy defines key sustainability
themes, including, among others, climate protection and air quality. Thus, CMS serves as a
robust and agile foundation to tackle emerging topics systematically.

         This Operating Plan for Technical and Environmental Product Compliance (hereinafter,
“Compliance Operating Plan”) provides an overview of the following critical components of
compliance and technical compliance at Daimler: 1) Daimler’s longstanding organizational
commitment to integrity and compliance, 2) its compliance-related organizational functions, 3)
its CMS, 4) its technical Compliance Management System (“tCMS”), 5) technical compliance
and certification control measures, 6) its internal auditing department (including the interaction
between that department and tCMS), 7) a third-party compliance review, and 8) the Company’s
efforts to communicate its compliance efforts externally.1 This Operating Plan also provides the
Company’s future commitment to compliance through the description of planned measures or
initiatives. Daimler’s current Technical Compliance Communication Plan is attached hereto as
Attachment A.2

        Daimler embeds compliance in its daily business operations across all Daimler global
business units and functions. CMS is governed by an independent organization within Daimler—
which has an integrated network across the globe—to ensure compliance in daily operations. The
Company promulgates one global Integrity Code, which forms the basis of its CMS and applies
to all employees and business activities worldwide. As detailed below, it has tailored its CMS to
cover a comprehensive suite of controls, including a whistleblower system, business partner
integrity management, intensive training and compliance communication measures to internal
and external entities, an annual Risk Assessment and annual Effectiveness Evaluation (part of the




 1
     Except where otherwise specified, this Compliance Operating Plan describes the current implementation of
     compliance efforts for the Mercedes-Benz Passenger Car division. The obligations contained in Section VII of
     the Consent Decree will apply to all development activities of light- and medium-duty vehicles intended for the
     U.S. market. As described herein, many of these efforts are scheduled for completion in coming months and
     years. The Company is continuously evaluating its progress towards meeting these deadlines, taking into
     consideration challenges posed by the COVID-19 pandemic.
 2
     Attachment A demonstrates Daimler’s current Technical Compliance Communication Plan. This Plan is subject
     to adjustment as deemed necessary by Daimler.

                                                          1
Company’s Enterprise Risk Management System), and the reflection of compliance and integrity
in employee compensation and disciplinary processes.

        Daimler has leveraged this existing CMS framework to create and implement a robust
tCMS, which targets issues under discussion in this matter. tCMS brings together foundation and
mindset initiatives through extensive communication and training programs. It also provides
numerous resources for Research & Development (“R&D”) engineers to facilitate technical
compliance consultation and cross-functional decision-making processes. Further, it serves as a
governance program that includes an annual tCMS Risk Assessment, an annual tCMS
Effectiveness Evaluation, and the definition of tCMS control objectives. Finally, the supplier
integrity management program seeks to ensure technical compliance from certain business
partners.

       Within these pillars, technical compliance is enforced and safeguarded through a series of
technical compliance and certification control measures. These include measures to
communicate and understand regulatory requirements, controls on the vehicle and software
development process, controls on the certification process, and controls related to the lifecycle
management of the vehicle.

        Daimler’s tCMS and technical compliance and certification controls work together as
both prevention and detection measures that help ensure regulatory product conformity.
Prevention measures include, for example, the segregation of duties between Certification and
R&D; training, communication, and mindset initiatives; opportunities for technical compliance
consultation and cross-functional decision-making; the communication of regulatory
requirements; and a Software Compliance Guide. Detection measures include, for example,
compliance checks by Functional Group Leaders; software screening tools; and on-demand
testing and verification and off-cycle testing. Compliance is further safeguarded through
lifecycle management controls, including a software change process and sample checks of
software in vehicles in the field.

        Daimler has a well-established and comprehensive independent internal auditing
department, Corporate Audit. Corporate Audit will support and monitor the successful
implementation and operation of tCMS through an audit program, pursuant to which it will
identify aspects of the following to audit:) the design, implementation status, and effectiveness of
the relevant tCMS processes, including certification processes, software development, and
compliance with regulations (particularly compliance with emission standards); 2) compliance
with terms of the Consent Decree; and 3) the capabilities of individuals or organizational units to
carry out tasks assigned to them regarding tCMS processes or compliance with the terms of the
Consent Decree. A Post-Settlement Audit Team (“PSAT”) within Corporate Audit will be
specifically dedicated to conducting these audits and will include members with significant
technical experience.

        CMS, tCMS (with technical compliance and certification control measures), and
Corporate Audit work together to build an effective technical compliance program, which is
detailed below.



                                                 2
I.        Daimler’s Commitment to Compliance: Tone from the Top

       Compliance is an indispensable and embedded part of Daimler’s culture. The tone from
top-level management executives continually reinforces this commitment to compliance.

        Daimler was one of the first German companies to create a BoM-level position for
Integrity and Legal Affairs (“IL”). This position explicitly includes compliance. Leadership
regarding Daimler’s commitment to integrity and compliance comes directly from this BoM
member and from the BoM as a whole. The BoM in turn reports to an independent Supervisory
Board; the Supervisory Board’s Audit Committee receives regular reports from the BoM
member for IL and the leaders of relevant compliance functions, and regularly meets about
compliance-related issues.3 Both the Chief Compliance Officer and the Vice President of Legal
Product & Technical Compliance report directly to the BoM member for IL.

        Daimler also established in 2012 an external, independent Advisory Board for Integrity
and Corporate Responsibility (the “Advisory Board”), which includes sustainability experts from
the fields of science and business, as well as from civic organizations. This expertise furnishes
Daimler with critical and constructive support for integrity and corporate responsibility. The
Advisory Board meets regularly with members of the BoM and other Daimler executives on
various topics, including emissions topics. Daimler receives further support from leading legal
and consulting firms to continuously enhance its compliance programs.

II.       Compliance-Related Organizational Functions

        In 2010, Daimler created a standalone Compliance Department (“IL/C”), which was
formerly part of the larger Legal Department, led by the Chief Compliance Officer (an E1-level
employee) who runs Daimler’s CMS. Daimler later created tCMS, which is run by the Legal
Product & Technical Compliance Department (hereinafter, “IL/P”), led by the Vice President of
Legal Product & Technical Compliance (also an E1-level employee). Both of these departments
regularly report to the Audit Committee of the Supervisory Board.

      To foster cooperation among compliance-related IL functions, Daimler utilizes a
Compliance Board, led by the Chief Compliance Officer. The Compliance Board is involved in


 3
      The German Stock Corporation Act requires Daimler AG to apply a dual management system featuring strict
      personal and functional separation between the BoM and the Supervisory Board. Accordingly, the BoM
      manages the Company while the Supervisory Board monitors and advises the BoM. In accordance with the
      German Codetermination Act, the Supervisory Board comprises twenty members, half of whom are elected by
      shareholders and half of whom are elected by Daimler employees in Germany. Supervisory Board members are
      obliged by law to act in the Company’s best interest. Members of the Supervisory Board attend trainings on
      topics such as corporate governance or changes brought about by new legislation, and new members receive an
      “onboarding” program that gives them the opportunity to exchange views with members of the BoM and other
      executives on current issues related to the various areas of responsibility of the BoM.
      Compliance is regularly on the agenda of the Supervisory Board and BoM meetings. At regular intervals, the
      BoM reports to the Supervisory Board on compliance-related topics. Together with the Supervisory Board, the
      BoM issues a declaration of compliance with the German Corporate Governance Code each year. The BoM
      ensures that provisions of applicable law, official regulations, and Daimler’s internal guidelines are adhered to,
      and works to make sure that Daimler companies comply with those rules and regulations.

                                                            3
all decisions of importance to the Company’s compliance management systems. It ensures
harmonization of the broader future compliance landscape, such as the Company’s overall
compliance strategy, its standardized risk assessment, and joint monitoring of Daimler’s
compliance management systems. The Compliance Board also supervises the annual
Effectiveness Evaluation process, the results of which are considered in the Daimler Enterprise
Risk Management and Internal Control processes, thereby ensuring a holistic view of Daimler’s
overall compliance risk landscape.

        Daimler has invested heavily in its integrity and compliance organization. Since 2013,
there has been a 98%+ increase in employees in global IL departments. As of December 31,
2019, Daimler employs 574 individuals in its central IL organization at headquarters and 569
individuals in its global IL networks throughout the world. These networks are embedded
throughout the Company along divisional and regional lines, and support the local aspects of the
business in fulfilling their compliance duties. They safeguard compliance in the markets at an
operational level. Each year, Daimler undertakes a risk assessment to determine whether
additional resources are necessary. If so, additional funding is requested to create new or
additional positions and/or an increased budget.

         A.      Technical Compliance-Related Organizational Pillars

        IL/P designs and monitors the implementation of tCMS. These efforts include
participating in the cross-functional decision-making process, conducting independent second-
line testing of tCMS control measures, and steering Daimler-wide tCMS monitoring and
improvement initiatives. IL/P has a particular focus on risk, assessing all risks connected to
Daimler’s products, including intellectual property-, product liability-, safety-, and certification-
relevant questions, as well as risks related to emissions. This work is primarily preventive in
nature and includes a robust advisory service regarding all technical legal and compliance topics.
IL/P is independent from R&D and Certification and consists of an interdisciplinary expert team
of lawyers (≈40%; many of whom have a technical background), engineers (≈30%), and business
experts (≈30%). This team works together to handle complex technical compliance topics,
ensuring that questions of interpretation are assessed from technical, legal, financial, and
reputational perspectives.

        Dedicated departments within R&D implement, support, and reinforce the technical
compliance system (hereinafter, “tCMS R&D”). tCMS R&D implements tCMS and forms a
nexus between R&D and IL/P. tCMS R&D works to establish adequate tCMS control procedures
in R&D, provide compliance and risk management guidance and technical consultation
opportunities to engineers, coordinate implementation of the tCMS program elements, steer the
tCMS Multiplier network, and lead the cross-functional decision-making process. tCMS R&D
has a direct reporting line to the BoM member for R&D.4

       Along with IL/P and tCMS R&D, the third key partner in Daimler’s implementation of
technical compliance is the Certification Department (“Certification”). Core Certification


 4
     Daimler created sixty-one new positions within the R&D department at Mercedes-Benz Cars dedicated to tCMS
     and twenty new positions in the R&D department at Mercedes-Benz Van.

                                                      4
processes include homologation, the preparation and submission of applications for Certificates
of Conformity (including AECD disclosures), vehicle type approval, and regulatory screening. In
fulfilling these duties, Certification has implemented its own controls to ensure technical
compliance. Certification reports to the Head of Quality Management.

        The U.S. legal and compliance organization is part of the global IL organization. Along
with U.S. lawyers, this organization includes a newly established technical compliance officer
position. In addition, Daimler is currently in the process of building its tCMS R&D organization
in the United States. It has hired a senior manager for regulatory and technical compliance
processes, who reports to IL, as well as a manager and staff in the tCMS R&D organization who
report to tCMS R&D Germany. Daimler will also establish six local tCMS multipliers in the
global tCMS R&D organization. These teams, including in Ann Arbor, Michigan, and Long
Beach and Sunnydale, California, will address technical compliance inquiries and will identify
specific training demands. One additional multiplier for the Seattle, Washington location will be
nominated in 2020.

       B.     Segregation of Duties

        Daimler safeguards the independence of Certification with a clear segregation of duties,
which is enforced through different reporting lines. Historically, Certification resided within
R&D. In September 2018, Certification moved from R&D to an entirely separate organization:
Quality Management (“QM”). Certification combines technical competence with the ability to
challenge other aspects of the organization from the perspective of regulatory authorities.
Moving Certification to QM further enables it to challenge R&D when necessary, and fits within
the existing QM framework. R&D and QM report to different BoM members. Likewise, IL,
which remains segregated from both Certification and R&D, also reports to a different BoM
member. Corporate Audit also primarily reports to a different BoM member than Certification
and R&D.

       C.     Safeguarding Compliance in Project Future

        On May 22, 2019, shareholders approved the reorganization of the Daimler Group
through “Project Future.” Project Future resulted in Daimler AG operating as three legally
distinct entities: Mercedes-Benz AG, Daimler Truck AG, and Daimler Mobility AG. These three
entities are fully owned subsidiaries of Daimler AG, the parent company. Daimler launched the
new corporate structure on November 1, 2019. Under this new structure, Daimler AG exercises
corporate governance, strategy, and management functions, and provides cross-divisional
business services. Daimler has ensured ongoing commitment to integrity and compliance through
binding policies or procedures and reporting lines of relevant governance and control functions.
IL remains a corporate-level function within Daimler AG, ensuring continued oversight and
implementation of compliance, including through annual effectiveness evaluations. The tCMS
R&D departments for Mercedes-Benz Passenger Cars and Mercedes-Benz Vans are part of the
newly formed Mercedes-Benz AG.




                                                5
III.       Daimler’s Compliance Management System (CMS)

       Daimler’s CMS enforces basic principles and measures intended to promote values-based
compliant behavior throughout the Company. CMS reflects national and international standards
and applies to all Daimler central units and majority-owned shareholdings. This Section
addresses selected CMS topics important for technical and environmental product compliance; it
does not include every aspect of CMS.

           A.     Compliance Strategy

        In recent years, Daimler has implemented vital changes in its overall compliance strategy.
Historically, Daimler’s robust CMS focused—like in most large, multinational organizations—
on traditional corporate compliance topics, such as corruption and other business crimes. More
recently, the digital transformation and technological progress significantly altered the corporate
strategy and business models of automotive companies, including Daimler. The major trends in
the automotive industry’s ongoing transformation are often encapsulated by the acronym
“CASE,” which stands for connected, autonomous, shared, and electric. Daimler’s senior
leadership has decided to address CASE and the broader evolution of the business landscape by
defining an ambitious sustainability strategy and by analyzing the impact on key compliance risk
areas. The results of this analysis form the basis of the current compliance strategy and extend
well beyond traditional compliance topics.

       Today’s corporate compliance strategy at Daimler sees compliance as an end-to-end,
value-chain-integrated function, characterized by the following:
          A robust foundation of well-established core elements, which constitute the operating
           model for compliance at Daimler. These core elements have undergone continuous
           improvement, with confirmation from a number of internal and external audits. Daimler
           has broadened its compliance strategy in recent years, applying this foundation to
           systematically address emerging compliance topics such as technical compliance, human
           rights, and data compliance.

          Broad interdisciplinary expertise at the central IL department to understand and
           appropriately manage emerging compliance topics. This is why IL/P is made up of an
           interdisciplinary team of lawyers (≈40%; many of whom have a technical background),
           engineers (≈30%), and business experts (≈30%). It is also why IL/C houses the position
           of the Chief Digital Risk Officer, reflecting Daimler’s awareness of the broad range of
           potential compliance risks resulting from digitization. In addition, experts on human
           rights, autonomous driving, and other emerging corporate compliance topics fill recently
           established positions at IL.

          An updated governance model with a Compliance Board established in 2018 to steer
           and monitor the implementation of Daimler’s compliance strategy. The Compliance
           Board focuses on programmatic aspects that affect multiple compliance topics, including
           the consistent management of risk areas.

          An increased agility to support a preventive, forward-looking CMS. This agility is a
           direct result of the building blocks already mentioned. Interdisciplinary expertise helps

                                                    6
       compliance staff evaluate the relevance of emerging compliance topics, while robust core
       elements of the CMS provide a blueprint for systemizing relevant topics, with the
       Compliance Board to oversee this process.

         Because of this framework and foundation, Daimler can address emerging compliance
risks, like technical or data compliance, through an already-effective structure. Additional topics
like human rights compliance have also been enhanced and are now subject to central IL
governance.

       B.      Integrity Code

        Daimler has one global Integrity Code, available on Daimler’s website, binding for all
employees. Daimler employees may easily access through a dedicated Integrity Code Microsite
guidance on how to apply the Integrity Code in everyday Company life, including by reviewing
frequently asked questions. In 2016, and again in 2019, the Daimler Integrity Code was rated
best in class by the German magazine Compliance Manager, which compared the codes of the
top thirty DAX (German stock market index) companies.

        These accolades notwithstanding, Daimler launched an ambitious process to enhance its
Integrity Code, incorporating input from its employees, internal and external subject matter
experts, and its external Integrity Advisory Board, and issued an enhanced Integrity Code in
October 2019. One important aim of this initiative was to strengthen emphasis on technical
compliance and environmental protection in the Integrity Code. The enhanced Integrity Code
emphasizes Daimler’s goal of reducing emissions and improving air quality, and underscores the
importance of conforming products and processes to laws and regulations, while also
emphasizing the need to consider the underlying aims of these laws and regulations. Finally, it
counsels employees to consider the full impact of their actions and speak up to identify and
address potential risks. The enhanced Integrity Code is available in ten languages on the
Company’s Intranet, including English. Based on the BoM approval in June 2019, worldwide
rollout of the enhanced Integrity Code started in October 2019 supported by a broad
communication initiative, which utilized the Daimler Intranet, the Integrity Code Microsite,
Infopoint Integrity, FAQs, brochures, and “Tone from the Top” statements, such as a preface
signed by the entire BoM. External and internal communications experts support this effort.

        Furthermore, the enhanced Integrity Code is the foundation for the new 2020
Integrity@Work training. This enhanced training is mandatory for all white-collar employees.
Daimler will also measure awareness of the Integrity Code via an employee survey. The
enhanced Integrity Code will continue to be the legal and ethical framework for all Daimler
entities.

       C.      Employee Discipline and Compensation

    Compliance is part of Daimler’s corporate culture and thus is embedded in its compensation
and disciplinary processes. Daimler began to integrate compliance and integrity into its
compensation processes in 2010. A change in the variable compensation system for senior and
middle managers occurred in 2017, pursuant to which variable compensation was based solely
on company success, i.e., one common target. This helps ensure that individual employee

                                                 7
decisions are unlikely to impact that employee’s variable compensation. By decoupling the
specific performance of a unit or business segment from individual compensation, Daimler aims
to disincentivize potentially noncompliant behavior, as the upside of misconduct becomes much
smaller than the potential downside for each employee. Daimler changed its variable
compensation system again in 2019. Among other performance factors, Daimler has
incorporated integrity into its variable compensation structure for managers.5 The financial
incentives for senior and middle managers are directly linked to the results of select questions
from the relevant employee surveys.

     Regardless of management level, compliance requirements apply to all employees, and
employees are subject to disciplinary measures in the event of violations. Daimler policies
provide for disciplinary action when employees violate any general or technical compliance-
related requirements.

    Based on experience with this newly implemented compensation model, Daimler will
evaluate whether to make further adjustments in 2020.

         D.      Whistleblower System (BPO)

       Daimler’s whistleblower system, the Business Practices Office (“BPO”), protects
Daimler’s values, employees, and assets by ensuring that potential misconduct is effectively
reported, assessed, investigated, and mitigated. The BPO serves as a single corporate-level
processing center for any incidence of suspected misconduct.

        The BPO allows Daimler employees and external parties alike to report any suspected
misconduct anywhere in the world. The BPO is available around the clock to receive information
by email or post. An external toll-free hotline is also available in the United States, Brazil, Japan,
and South Africa. Reports can be submitted anonymously if local laws permit. In Germany,
reports to the BPO can also be submitted via a Neutral Intermediary (e.g., via phone or email),
who is an independent external attorney. In 2019, the BPO Neutral Intermediary received
training on vehicle emissions and certification compliance issues and an independent tCMS
expert contact point to clarify vehicle emissions and certification compliance questions. She also
participated in an expert-level dialogue with IL/P and an external technical expert regarding
vehicle emissions and certification compliance risks.

        In an effort to increase trust in, and awareness of, the whistleblower system, the
Company has established a continuous communication process that includes the periodic
provision of information to employees about the type and number of reported violations, as well
as information about measures taken in response to BPO cases. Daimler encourages employees
to report potential misconduct via various communication channels, and all managers have a
duty to report “serious” risk incidents. Global surveys and benchmarking around the number of
contacts with the BPO indicate that employees are aware of, and are comfortable with using, the
BPO.


 5
     This change did not affect BoM member compensation. Integrity was a factor in BoM member compensation
     prior to 2019.

                                                      8
        In 2018, Daimler enhanced the BPO by adding an E4-level position (with engineering
experience) for handling technical compliance cases, among other measures. It also updated its
Treatment of Violations Policy, attached hereto as Attachment B. The Policy, which underlies
the work of the BPO, features a risk-based approach to differentiate between serious and minor
violations, and it imposes different reporting obligations depending on whether the violation is
serious or minor. Daimler’s list of “violations posing a serious risk” to the Company includes
violations related to “environmental regulations” and “engineering specifications and/or
technical safety.” In 2020, Daimler will clarify in its Treatment of Violations Policy and in
related training that environmental noncompliance of a product within the U.S. always
constitutes “serious risk.” The Company has also formalized and documented the requirement
that the BPO employees assigned to any reported potential environmental/technical compliance
violation discuss such a report with the head of the BPO in person, in accordance with Daimler’s
four-eyes principle.

        In 2019 and 2020, Daimler has and will continue to intensify its efforts to raise awareness
and trust of the BPO, particularly with respect to R&D engineers, by launching a new two-year
communication campaign within R&D to promote the BPO (e.g., with the use of global BPO
screen locks, web-based and face-to-face training, and promotional materials). This includes
communicating to employees a real-life BPO technical compliance case via Daimler’s social
Intranet, introduction of the BPO technical compliance case manager via the social Intranet, BPO
promotional messages displayed on cafeteria screens in select locations, posters for factory floor
meetings, knowledge cards/pocket guides for all employees, and a BPO promotional truck. This
communication campaign will last until at least the end of 2021. The role of the BPO is also part
of Daimler’s business partner training awareness modules.

        Daimler has started to leverage the BPO to conduct root-cause analyses to understand and
identify patterns in misconduct and prevent recurrence.

    Daimler has implemented a new IT system to safeguard the four-eyes principle in BPO
cases, i.e., to ensure that a BPO case cannot be closed without review by two BPO employees.

       E.      Compliance Risk Assessment and Mitigation

        Daimler systematically aims to mitigate compliance risks. Each year, IL analyzes and
assesses the compliance risks of all Daimler-controlled entities (e.g., entities in which Daimler
owns a majority stake) . These analyses are based on business entities’ characteristics, such as
business models and revenue, and on self-assessment questionnaires completed by relevant
Daimler business leaders. The results of the Risk Assessment form the basis for the
implementation of centrally defined risk-mitigating measures. The scope of the compliance Risk
Assessment is continuously extended to emerging compliance topics. Daimler built on its
existing Risk Assessment processes to create a Risk Assessment for tCMS. See Section IV.C.1.
for information regarding the tCMS Risk Assessment.

       In 2019, Daimler further harmonized its compliance Risk Assessment processes to
continue to foster a proactive and holistic approach to compliance risk management. All of the
Company’s compliance Risk Assessments (e.g., its tCMS Risk Assessment, its Antitrust Risk
Assessment, etc.) are coordinated in an Integrated Compliance Risk Assessment (“ICRA+”),

                                                9
which brings together compliance risk assessments into a single process, on a single timeline,
and using the same IT infrastructure. A new joint compliance IT tool supports this process.

       In 2020, Daimler established a new Steering Committee ICRA & Monitoring
Improvements (“SteCo ICRA & Monitoring”) to discuss further improvements to its compliance
risk management process, such as the use of additional digitalization opportunities. The SteCo
ICRA & Monitoring consists of senior management from the compliance-related IL functions.

         F.       Business Partner Integrity Management

        Daimler integrates business partner (including supplier) compliance into its CMS through
its business partner integrity management program. Key elements of the business partner
program are 1) diligent selection; 2) contractual safeguarding; 3) awareness and training; and 4)
monitoring and response measures. First, Daimler employs a risk-based due diligence process
before determining whether to enter into a business relationship with another entity, including
integrated background checks and, in certain circumstances, mandatory on-site audits. Daimler
uses a thorough diligence-based process for both new contracts and the renewal of contracts with
existing partners to confirm that its business partners comply with its integrity and compliance
principles. Daimler also ensures that compliance clauses appear in all standard contracts. It raises
integrity and compliance awareness with its business partners through voluntary online
awareness/communication modules and face-to-face sessions. Finally, Daimler monitors the
actions of its business partners to identify and respond to integrity and compliance concerns.
Consequences for business partners that fail to meet Daimler’s integrity and compliance
standards include possible termination of business relations.

        Daimler’s communications and sensitization efforts, see Section III.G., extend to business
partners. For example, it provides to sales business partners that sell Daimler vehicles or vehicle
parts and suppliers6 Compliance Awareness Modules (“CAM”), which include information on
compliance topics and contact information for Daimler’s BPO. In 2019, Daimler updated the
content of its sales CAM and began rollout to sales business partners. In addition, it will
implement an automatic CAM invitation process for every new sales business partner by the end
of 2020. See Section IV.D. for information regarding supplier integrity management related to
technical compliance.

         G.       Communication and Training

         Integrity and compliance communication at Daimler is managed through close
cooperation between the responsible departments and the central communications department.
Daimler works to target specific employee groups with tailored compliance messages. In doing
so, it strives to achieve a balance between permanently available information and specific, event-
driven communications.



 6
     The supplier compliance provisions contained herein are generally intended to reach those suppliers which
     Daimler have a contractual relationship with and which directly provide to Daimler Emission-related software,
     Emission-related software calibrations, or Emission-related hardware parts for use in vehicles intended for
     certification in the United States or California.

                                                        10
        Daimler allocates training modules to certain employee groups based on a central
requirement assessment and an annual planning exercise, taking into account the groups’
respective roles and functions. For example, mandatory web-based employee training on several
compliance topics, including the Integrity Code, occurs at least once every three years; new
white-collar employees are required to complete this training within 90 days. A dedicated central
training department steers Daimler’s systematic approach and target group-oriented specific
expert modules. In addition to these central assignments, managers can assign other relevant
trainings to their staff. System-based reporting functionalities and automated reminders support
the managers in fulfilling their duty to track completion rates. Facilitated by an advanced IT
platform, Daimler takes a systematic and practical approach to continuously adapt its compliance
trainings to prevent potential compliance violations; this includes identifying and adding
emerging compliance topics (e.g., technical compliance) to training materials. The BoM
frequently receives updates on the status of compliance trainings and, if necessary, initiates
measures to improve training programs.

       Supplementing the centrally promulgated web-based trainings, Daimler’s local IL
networks, which consist of qualified compliance experts, provide in-person trainings that reflect
the specific risk profiles of their entities. This is supported by Daimler’s central training
department, which provides standardized materials, methods, and infrastructure for
documentation.

        See Section IV.A. for additional details regarding technical compliance communication
and training measures.

         H.      CMS Monitoring and Improvement

        Constant monitoring and improvement—both to enhance the performance of existing
processes and to ensure that programmatic elements adjust to meet the Company’s evolving risk
profile—are hallmarks of Daimler’s CMS. First, leaders of core compliance functions evaluate
the effectiveness of CMS in the annual Effectiveness Evaluation. The Compliance Board, led by
the Chief Compliance Officer, considers these evaluations and reports the results of its analysis
to the Group Risk Management Committee, which assesses enterprise risks.7 Next, the results are
entered into Daimler’s internal control system and risk and opportunity reports. The BoM and
Supervisory Board have overall responsibility for the internal control system and continuously
receive reports monitoring compliance risk mitigation measures.

        These processes were expanded in 2017 to cover tCMS—the Vice President of Legal
Product & Technical Compliance became a regular member of the Group Risk Management
Committee in 2017, and Effectiveness Evaluations of tCMS began in 2017. See Section IV.C.2.
for information regarding the tCMS Effectiveness Evaluation.




 7
     The Group Risk Management Committee consists of members from accounting, legal, CMS, tCMS, and
     Corporate Audit, and is led by the CFO.

                                                    11
IV.       Daimler’s Technical Compliance Management System (tCMS)

        The BoM has defined technical compliance as a core corporate compliance objective.8
For Daimler, technical compliance means adhering to technical and environmental regulations,
standards, and laws, while taking into account the fundamental aims of these laws and
regulations. Daimler enhanced its existing CMS with additional measures and processes to create
tCMS. tCMS’s primary objective is to address all significant technical and environmental risks
arising during the product life cycle, including risks related to emissions, safety, new
technologies, and certification. Initially, tCMS is focusing primarily on environmental risk
(vehicle emissions in particular), but is gradually expanding to encompass all other significant
corporate risks in these areas.

        tCMS’s work comes to life through three core pillars: 1) foundation and mindset, i.e.,
training and values-based mindset initiatives; 2) consultation and cross-functional decision-
making, i.e., offering multiple points of contact and processes to support and guide employees
with technical compliance questions or requests for consultation; and 3) tCMS Governance,
which safeguards compliance by identifying and mitigating technical and environmental
compliance risks, conducting an annual Effectiveness Evaluation, and defining control
objectives. In addition, tCMS involves the implementation of several technical compliance and
certification control measures, described in Section V. These measures are crucial elements that
help ensure that R&D products comply with regulatory requirements and internal standards and
are robustly documented and disclosed.

        Working in the context of these core pillars, multiple functions within Daimler help to
safeguard technical compliance. As discussed in Section II.A., IL/P designs and monitors the
effectiveness of tCMS. R&D, which develops engines, engine control units, software functions,
and function calibrations, is considered the “risk owner.” Operating within R&D, dedicated
tCMS R&D units house experts in technical compliance who report directly to the respective
heads of R&D. The tCMS Multiplier Network serves as a link between R&D and compliance
functions. Complex questions regarding technical compliance are evaluated and resolved through
an interdisciplinary clearing process that takes into account technical and legal criteria. Sitting
within QM, Certification is also a partner in technical compliance, with its own independent
controls augmenting the work of tCMS R&D.

          A.      Foundation and Mindset (Communication and Training)

       The first pillar of tCMS is foundation and mindset. Building upon the foundation of the
Company’s CMS, foundation and mindset seeks to build a technical compliance culture (known
as technical integrity) within Daimler. To further this goal, R&D leadership developed and
committed itself to two key guiding principles, in addition to those within the Integrity Code:




 8
      To ensure that the BoM and Supervisory Board are fully informed regarding technical compliance,
      informational resources are offered to individuals who perform supervisory and management functions. New
      members of the Supervisory Board receive comprehensive training, including on technical compliance
      management.

                                                        12
       Speak Up: “We identify insecurities and risks as early as possible, and initiate resolving
       them. We address issues responsibly and constructively.”

       Judgment Calls: “We take into account not only our business interests but also the
       expectations of our customers and society. We make decisions transparent and document
       them along with the considerations upon which they are based.”

        These principles provide a common understanding and orientation for all R&D
employees. In 2018, senior and middle R&D management participated in six-hour face-to-face
technical integrity workshops to deepen their understanding about technical integrity, raise
awareness, encourage the “Speak Up” principle, and empower managers to perform follow-up
processes. Additionally, these principles, which are communicated to employees through
ongoing trainings and workshops, provide basic orientation around technical compliance and
integrity.

        tCMS-focused training and guidance resources help ensure that R&D employees begin
the development process with a technical compliance foundation and knowledge of regulatory
requirements and internal standards. With the advent of tCMS, Daimler began providing tCMS
training in face-to-face sessions to help ensure that the relevant employee groups had a full
understanding of the new systems and processes. All relevant existing R&D employees have
been instructed to attend in-person training regarding tCMS values and program elements. The
content of this training includes 1) the purpose and scope of tCMS; 2) the guiding “Speak Up”
and “Judgment Calls” principles; 3) the principles of tCMS; and 4) tCMS options for support,
including the introduction of relevant contact persons. Daimler’s training approach on technical
compliance includes a comprehensive introduction to tCMS, interactive elements to test
knowledge regarding tCMS and an interactive case study application, and an introduction to
decision-making processes via Daimler’s committee structures. These tCMS trainings also
include a component on certification topics, including 1) resources for information regarding
regulatory requirements; 2) details of the certification process; 3) the interrelation between
development and certification; and 4) points of contact. Trainees’ tCMS knowledge levels are
assessed before and after training sessions through surveys and feedback cards. Daimler uses
trainee feedback to improve the quality of the trainings.

        More than 21,700 Mercedes-Benz Cars employees and more than 1,600 Mercedes-Benz
Vans employees have been trained in face-to-face technical compliance training meetings,
representing more than 96% of all permanent employees in R&D. Approximately 550
MBRDNA employees have also received tCMS training, representing 85% of total MBRDNA
employees. Currently, new employees also receive face-to-face tCMS training. In 2019, Daimler
began providing mandatory web-based tCMS training. This training launched in April 2019 for
the Mercedes-Benz Passenger Cars and in September 2019 for Mercedes-Benz Vans. The tCMS
training program reflects the results of the tCMS Risk Assessment for 2018, see Section IV.C.1.,
among other factors. The tCMS Risk Assessment will continue to inform the content of tCMS
training going forward so that emerging areas of risk may be addressed.

       Certification also provided specific training to R&D U.S. powertrain employees who
work on emissions and OBD topics. Emissions certification trainings addressed certification
requirements, emissions and fuel consumption testing, AECD disclosure requirements, and

                                                13
running changes and aftersales topics. OBD training materials covered OBD systems in motor
vehicles, how OBD systems work, worldwide OBD requirements, potential causes of non-
conformance in OBD systems, addressing potential instances of non-conformance during and
after certification, U.S. OBD regulations, and links to further information.

       Daimler, through Certification, now provides a specific, mandatory training on U.S. and
California air emissions regulations, including fuel consumption testing, running changes, OBD,
AECDs, and defeat devices, to relevant R&D employees, periodically evaluating which
employees should receive this training.

        In late 2017, training was provided by tCMS R&D, IL/P, Certification, and outside
counsel to MBRDNA employees located in Long Beach, California, and Redford, Michigan,
regarding regulatory requirements for AECD disclosure and the prohibition of defeat devices.
During this in-person training, MBRDNA employees were able to ask questions and pose
hypotheticals about the application of AECD and defeat device regulations and guidance to real-
life engineering situations. R&D employees in Germany also received this training in 2017 and
2018.

        In addition, in 2018, Certification provided AECD Documentation Guidelines, attached
hereto as Attachment C, to relevant R&D departments in Germany. These Guidelines summarize
regulatory requirements regarding AECD disclosures and the prohibition of defeat devices, and
provide 1) guidance interpreting the regulatory text; 2) details regarding each of the regulatory
justifications for AECDs; 3) Daimler’s best practices on AECD disclosures; 4) common AECD
examples; 5) other considerations such as the necessity of functions, the interaction between
AECDs and baseline calibrations, and specific risk-related aspects of functions; and 6) practical
guidance for reviewing functions/calibrations and updating of AECD disclosures. Daimler has
updated and will continue to update, as necessary, and redistribute these Guidelines to relevant
employees.

         These efforts foster general awareness of technical compliance issues, including AECD
disclosure requirements and the prohibition of defeat devices; they do not, however, represent
the entire control system for generating appropriate AECD disclosures, discussed in more detail
in Section V.C.3, or for ensuring that defeat devices are not used. Furthermore, employees
involved in the development and description of emissions controls can consult their peer network
(including the tCMS Multipliers), Certification, and IL/P when they have questions regarding,
for instance, the development of compliant emissions control systems or AECDs. In addition, the
newly established Functional Group system provides guidance to all employees involved in the
development of these functions, see Section V.B.4. Moreover, as discussed in Section V,
Daimler employs various technical compliance and certification control measures that are
specifically related to ensuring the accurate identification and justification of functions which
should be disclosed as AECDs and preventing the development and use of defeat devices. This
approach recognizes that the development of compliant emissions controls and AECDs is a
multidimensional effort; training is merely one aspect of the oversight and guidance that is
available to employees.

       In addition to training employees, Daimler communicates the importance of tCMS with a
wide range of internal promotional activities that ingrain tCMS in the broader organization.

                                               14
These efforts include raising awareness of technical compliance among the entire Daimler
employee base, target-group oriented communications, repeated communication by top
management across various channels, and dozens of internal promotional initiatives in 2017 and
2018. See Attachment A: Daimler’s Technical Compliance Communication Plan for details
regarding planned promotional initiatives.

         B.       Consultation and Cross-Functional Decision-Making

        The second major pillar of tCMS is consultation and cross-functional decision-making.
Daimler offers multiple points of contact and processes to provide support and guidance for
employees regarding technical compliance matters. It has implemented an intertwined and
effective consultation network throughout R&D, which consists of 1) the tCMS organization,
discussed in Section II.A.; 2) tCMS Multipliers; and 3) Infopoint Integrity. In addition, Daimler
has established a cross-functional decision-making process to consider complex technical
compliance questions.

                           1.       tCMS Multipliers

        R&D makes key technical decisions during the development of Daimler products and
owns the risk related to such decisions. Daimler installed the tCMS Multiplier network in 2017
as a contact system for technical compliance in R&D, linking risk management and tCMS
directly to the departments where technical decisions are made. The Multipliers serve as the first
point of contact within R&D when an employee has a technical compliance question, concern, or
conflict of interest. The Multipliers are persons of trust with natural authority—sometimes
managers, sometimes experienced engineers. This system allows engineers to consult with other
engineers. The Multipliers are not, however, supervisors and do not have disciplinary authority.
This is by design; although Daimler expects its employees to report all misconduct, and provides
a whistleblower system to do so, the Multiplier system is designed to encourage engineers to
contact the Multipliers with difficult questions without fear of retribution. The tCMS Multipliers
receive mandatory onboarding training related to technical compliance, and participate in
monthly network meetings and periodic special trainings where they can exchange information
and discuss lessons learned. Currently, Daimler employs approximately 110 Multipliers. The
Multiplier network is implemented according to risk, and thus is currently focused on higher-risk
areas such as emissions compliance. A specific tCMS Multiplier is mandatory for all
departments with an elevated technical compliance risk exposure according to the tCMS Risk
Assessment. The network will continue to grow to reflect the expanding scope of tCMS.

                           2.       Infopoint Integrity

        Daimler provides “Infopoint Integrity” to its employees as an additional consultation
resource and available reporting channel.9 Infopoint Integrity is a hotline accessible to all
employees, which serves as a point of contact for all integrity issues, including questions related
to technical compliance. Infopoint Integrity works as follows: when a question is received, it is
assigned to one of numerous categories, including potentially “technical compliance”; Infopoint


 9
     Infopoint Integrity employees are instructed to report cases of potential noncompliance to the BPO.

                                                         15
Integrity will then put the employee into contact with the relevant subject matter experts for
technical consultation (including, potentially, relevant Daimler lawyers). In 2018, Daimler began
emphasizing the use of Infopoint Integrity for inquiries regarding technical compliance and
began utilizing employees trained in technical compliance in the Infopoint Integrity system.

                      3.      Cross-Functional Decision-Making

       Difficult and complex questions often arise during the product development process.
Daimler utilizes cross-functional decision-making processes to resolve so-called “Clearing
Cases,” which are questions or issues that:

              arise during product development; and

              are related to technical regulatory requirements or technical compliance-related
               questions; and

              require cross-functional decision-making across different departments.

        Daimler employees may report potential Clearing Cases via tCMS R&D, Infopoint
Integrity, tCMS Multipliers, and/or IL/P. All potential Clearing Cases are ultimately forwarded
to tCMS R&D. Clearing Teams, comprising members from IL/P, tCMS R&D, and Certification,
analyze and validate potential Clearing Cases, and decide whether the reported issue qualifies as
a Clearing Case. If the Clearing Team determines that the issue is not a Clearing Case and
escalation is unnecessary, it provides feedback to the relevant employee. If the reported issue
qualifies as a Clearing Case, the Clearing Team escalates the matter to the Technical Compliance
Committee (“TCC”) with a recommendation for further consideration and decision. The TCC,
led by tCMS R&D, mainly consists of E2-level representatives from IL/P, R&D, Certification,
tCMS R&D, Communications, and External Affairs. It is scheduled to meet at least monthly.

       If the TCC cannot reach a decision, it escalates the matter to the Engineering Practices
Board (“EPB”), which meets quarterly (or more frequently as needed). The EPB largely consists
of E1-level representatives from IL/P, R&D, Certification, tCMS R&D, Communications, and
External Affairs. If the EPB reaches no decision, the issue is escalated to a BoM-level
committee. The decisions made at each step of this process by each committee are binding.

        In 2019, Daimler introduced a “non-personal email address” (i.e., a general mailbox not
specific to an individual) that employees can use to pose questions regarding technical
compliance.

        These multiple advisory and decision-making functions provide ample opportunity for
employees to raise and escalate questions and concerns regarding technical compliance. To avoid
silos of information, clear communication processes ensure that issues and decisions flow to the
relevant functions. All potential Clearing Cases are ultimately forwarded to tCMS R&D.
Technical compliance decisions are typically made cross-functionally, bringing together
engineers, lawyers, and certification personnel to ensure that all relevant experts have a stake in
the decision-making process.



                                                16
       C.      tCMS Governance

       The third key pillar of tCMS is governance. The main aspects of the tCMS governance
element are 1) risk assessment and risk mitigation; 2) reporting and monitoring; and 3) tCMS
controls.

               1.     tCMS Risk Assessment and Mitigation

        As described in Section III.E., Daimler conducts an annual Risk Assessment for its CMS.
In 2017, Daimler adopted this methodology for technical compliance risks, creating a tCMS Risk
Assessment that occurs annually. The tCMS Risk Assessment is designed to measure the
technical compliance and environmental risk exposure of R&D departments, and identify the
specific risks existing within each of those departments. Based on the results of the Risk
Assessment, IL/P assigns responsibility for and monitors the implementation of risk-mitigating
measures.

        Run by a group within IL/P that collectively has a legal, compliance, and engineering
background, and experience with R&D processes, the tCMS Risk Assessment provides a
structured and systematic approach to assess the technical compliance risk exposure of
departments within the scope of the Risk Assessment. As a first step, the IL/P group identifies
which R&D departments are within that scope, e.g., departments relevant to emissions, safety,
and corporate adherence to environmental regulations. In 2019, approximately 340 departments
fell within the scope of the tCMS Risk Assessment.

        After identifying the relevant departments, the group within IL/P develops a survey
relating to areas of responsibility and the tasks of respective departments. Multiple working
sessions help to draft survey questions geared to measure relevant risk (e.g., risks related to
emissions and U.S. certification processes) among the various departments. Daimler undertook a
pilot process in 2017 to validate the effectiveness of the survey questions, pursuant to which IL/P
consulted with experts on a departmental basis to verify whether survey results reflected the risk
exposure perceived by those experts. This analysis demonstrated a close correlation between
expert-identified risks and the results of the survey. Survey questions were further refined as a
result of this process. Daimler repeated this process in 2019 and will repeat this process on an
annual basis. Additionally, the survey will be refined annually to incorporate lessons learned
from the previous year, newly identified risks, and outcomes of the annual effectiveness
evaluation, as well as other information sources, such as Corporate Audit reports.

       After development of the survey, Daimler uses an IT tool that solicits survey responses
from the leaders of all departments that are within the scope of the tCMS Risk Assessment. The
survey, consisting of approximately thirty questions, is typically provided mid-year; recipients
have six to eight weeks to complete the survey. Daimler also considers feedback regarding
environmental compliance risks and suggested improvements provided via established
consultation channels such as the tCMS multiplier network, and/or via the BPO. In 2020,
Daimler will include in the tCMS Risk Assessment survey a statement inviting anonymous
feedback through the BPO. Based on the this information, IL/P uses a predefined evaluation
method to calculate the risk exposure of the relevant departments and assigns a risk rating (High,
Medium, or Low) for each assessed department.

                                                17
        For any department assigned a “Medium” rating, IL/P and tCMS R&D conduct a manual
review to determine whether any department should be elevated to “High” risk. Once the final
levels have been determined, the results of the tCMS Risk Assessment are communicated to all
evaluated departments. IL/P conducts face-to-face Risk Assessment review meetings with
departments with “High” risk ratings to develop a more detailed understanding of how specific
tCMS risks manifest in each department. As a result of these meetings, IL/P assigns mitigation
measures and documents them in an IT tracking tool, which helps to ensure that these measures
are consolidated and available for review for timely implementation. Daimler conducts sample
checks of mitigation measures to evaluate the effectiveness of these measures and will annually
update the tCMS Risk Assessment to improve the identification of risks and the completion of
mitigation measures. Daimler convenes specific taskforces to address more urgent ad hoc risks
that emerge outside of this standardized annual process.

         In 2019, Daimler started to fully integrate the tCMS Risk Assessment into the Company’s
overarching CMS Risk Assessment process to create a holistic view of all Company-wide
compliance risks. This integration means that the tCMS Risk Assessment can utilize common IT
tools, infrastructure, timelines, and management reporting obligations.

       Beginning in 2020, in conjunction with each annual tCMS Risk Assessment, Daimler will
determine the effectiveness of prior year Assessments and refine the following year Assessment
based on this determination.

                  2.       tCMS Monitoring and Improvement (Effectiveness Evaluation)

        Leveraging the same principles discussed in Section III.H. regarding the CMS
Effectiveness Evaluation, IL/P employs a structured annual monitoring and reporting process to
conduct an Effectiveness Evaluation of tCMS program elements based on predefined
effectiveness criteria for each program element. These criteria are different for and tailored to
each program element. For example, with respect to the cross-functional decision-making
process, some of the criteria that inform the Effectiveness Evaluation are as follows:

             Whether a comprehensive clearing process for technical-compliance-relevant
              questions has been established;

             Whether the availability of these committees has been communicated to relevant
              employees;10

             Whether committees meet on a regular basis; and

             Whether decisions are documented and communicated to the relevant departments.

        The monitoring process uses, among other things, interviews of relevant employees and
self-assessments, and evaluation of feedback received through consultation channels such as the


10
     Relevant employees receive mandatory training on the purpose of the clearing processes and the expectation
     that they utilize these resources. The tCMS training processes are also subject to an Effectiveness Evaluation.

                                                          18
tCMS multiplier network or via the BPO to verify that the tCMS program elements are effective.
IL/P conducts these evaluations and reports the results at least annually to the Compliance
Board, the Group Risk Management Committee, the BoM, and the Audit Committee of the
Supervisory Board.11 If an element is found to be ineffective, IL/P initiates measures to improve
the relevant control. The responsible department then implements these measures as part of a
continuous improvement process. If IL/P determines that an ineffective element could potentially
endanger the entire tCMS, it triggers immediate emergency measures.

        Beginning in 2019, the Effectiveness Evaluation evaluates, in part, whether control
objectives, discussed infra, are being met.

                  3.       tCMS Control Objectives

        In 2018, Daimler began implementing control measures to monitor the processes that
help ensure a complete, accurate, and legitimate development process, and that help ensure the
complete documentation of development results for certification in accordance with regulatory
requirements. Those control measures seek to mitigate risks identified either by the tCMS Risk
Assessment or by engineers and other employees on an ad hoc basis. IL/P conducts sample
testing of the technical compliance control measures to provide independent, second-line
verification. Current control objectives, which are still being implemented through these control
measures, include the following:

                 Relevant regulatory requirements are communicated to all relevant personnel.

                 AECD disclosure-relevant software functionalities related to emissions are
                  identified and will be tracked.

                 AECD documentation-relevant software functionalities are correctly described
                  and implemented.

                 Regulatory compliance of all disclosure-relevant software functionalities and
                  regulatory conformity of respective documentations.

        Specific technical compliance and certification control measures help to implement these
objectives, discussed in Section V. IL/P will reevaluate tCMS control objectives on an annual
basis and will identify tCMS control objectives to monitor processes used for vehicle
environmental compliance including detecting and disclosing AECDs and detecting and
preventing defeat devices.

         D.       Supplier Integrity Management

      Daimler recognizes that its suppliers12 are critical to fulfilling its commitment to
conducting business in a compliant manner. Daimler therefore expects its suppliers to implement


11
     In addition, bi-annual reporting informs the relevant departments of the status of tCMS program elements.
12
     These measures are generally intended to reach those suppliers which Daimler has a contractual relationship
     with and which directly provide to Daimler Emission-related software, Emission-related software calibrations,

                                                        19
an effective technical compliance management system. Daimler’s tCMS (and the broader CMS)
include key measures to mitigate the risk of misconduct by suppliers. Daimler has implemented
and continues to enhance its business partner integrity management, see Section III.F., for
technical compliance.

        First, the Company systematically screens all of its suppliers on an annual basis. In
addition to existing screening for criminal or environmental violations, in 2019, Daimler
enhanced its screening process to identify suppliers that have potentially violated other
regulatory requirements. Additionally, as of 2019, Daimler’s Chief Compliance Officer
participates in its Procurement Council (the Company’s top management procurement business
meeting) to further emphasize the importance of compliance in the procurement processes and
organization.

        In addition, Daimler typically furnishes suppliers with specification books, which provide
a technical description of the parts, software, or service requested. In 2018, the Company added
additional tCMS documentation requirements to its standard specification book, which
contractually require the supplier to provide specific documentation regarding parts, software,
and services, relating to regulatory conformity. Daimler can then use this documentation to
create robust disclosures to relevant authorities.

         The Company also includes standard terms and conditions in every business partner
contract; these include general requirements of compliance with laws and regulations. In 2020,
Daimler will enhance the general terms and conditions in its supplier contracts to include an
explicit requirement to comply with technical regulations and laws, which include laws and
regulations governing vehicle emissions and certification., and will undertake reasonable best
efforts to include the requirement to comply with technical regulations into contracts entered into
with suppliers. Daimler is also undertaking reasonable best efforts to include requirements in its
suppliers’ contracts, as well as in its suppliers’ contracts with their own suppliers, to document or
notify Daimler or Daimler’s direct supplier in writing when the supplier determines that the
supply of an Emission-Related part or performance of an Emission-Related service will result in
Daimler violating U.S. or California vehicle emissions or certification regulations or laws, except
where deficiencies under 13 C.C.R. §§ 1968.2 or 1968.5 may be permitted with appropriate
disclosure to EPA or CARB. Daimler will also establish and maintain a list of suppliers that
provide such parts or services that, to Daimler’s knowledge, result in Daimler violating U.S. or
California vehicle emissions or certification regulations or laws, except where deficiencies are
permitted with appropriate disclosure to EPA or CARB. Daimler will also include on such a list
suppliers that have been found by a governmental environmental agency to have violated U.S. or
California vehicle emissions or certification regulations or laws in an administrative agreement,
consent decree, settlement agreement, or other formal judgment or adjudication. This list will
identify both the supplier and the individual Emission-Related part or service which resulted in
the violation.




   or Emission-related hardware parts for use in vehicles intended for certification in the United States or
   California.

                                                        20
        Relevant suppliers receive the Daimler-issued CAM, which contains information on
several compliance topics, including Daimler’s vision of technical compliance and an overview
of tCMS, as well as its BPO. The CAM is available 24/7 via Daimler’s Supplier Portal. In 2019,
Daimler implemented an automatic CAM invitation process for every new supplier. The CAM
currently appears in English, Spanish, and German. In 2019, Daimler began providing the CAM
in additional languages.

        In addition to providing the CAM, Daimler identifies suppliers of parts or services to
“High-risk” departments (according to the tCMS Risk Assessment) and provides to those
suppliers an additional specific tCMS awareness presentation. This presentation details
Daimler’s expectations regarding technical compliance and offers contact options for questions
or concerns regarding technical compliance. Daimler has provided this presentation to twenty-
five of twenty-five identified suppliers. Daimler has also conducted extensive, ongoing face-to-
face working sessions with key suppliers regarding technical compliance.

        In 2019, Daimler conducted an in-person workshop with key suppliers that provide
products or services directly relating to compliance with U.S. or California emissions laws and
regulations. This workshop detailed Daimler’s expectations regarding technical compliance. In
2020, Daimler will establish compliance-related communications and escalation processes with
key suppliers that provide products or services directly relating to compliance with U.S. or
California emissions laws and regulations, and will develop and provide a platform and guidance
for these suppliers to evaluate their own technical compliance systems and emission-related
development processes. Finally, beginning in 2019, Daimler developed and began providing
specific web-based training on U.S. emissions regulations to key suppliers that provide products
or services directly relating to compliance with U.S. emissions laws and regulations.

V.     Technical Compliance and Certification Control Measures

        Based on the control objectives discussed in Section IV.C.3., Daimler has developed
technical compliance and certification control measures, which both prevent and detect
undisclosed AECDs and defeat devices, and ensure that AECDs are properly disclosed and
tracked. This Section outlines these control measures, focusing first on those measures aimed at
better understanding and communicating certification requirements, which influence
development, certification, and lifecycle management. Then, this Section discusses measures
designed specifically for each of these three stages.

       A.      Communicating and Understanding Regulatory Requirements

               1.      Regulatory Monitoring Meeting

        Daimler holds quarterly, cross-functional Regulatory Monitoring Meetings for the
purpose of aggregating news on emerging regulations and providing one consolidated source of
information that is distributed on a management level within R&D. If questions regarding how to
interpret or approach a rule, regulation, or situation are raised, Certification initiates steps for
clarification, which include forwarding the question to the TCC, consulting with IL or, even,
where necessary, consulting with regulatory authorities. This process allows for a systematic
screening, consolidation, and communication of relevant information.

                                                21
        In the fourth quarter of 2018, Daimler held initial pilot-level Regulatory Monitoring
Meetings. Since then, the Company has continued to evaluate the structure of Regulatory
Monitoring Meetings to enhance their efficacy, and it is implementing an IT-platform to support
them further. Formal launch of regularly scheduled Regulatory Monitoring Meetings occurred in
the fourth quarter of 2019.

       Information regarding new or revised regulations or regulatory guidance is distributed via
the Regulatory Monitoring Meeting platform to R&D, which thus centralizes new regulatory
information in one location.

               2.     Enhanced Regulatory Database

        Daimler employs databases to consolidate and communicate automotive regulatory
requirements. First, it collects and publishes regulatory requirements in a Daimler-maintained
database, Automotive Legislation Online (“ALO”), which is available both internally and to
external subscribers (e.g., other OEMs and suppliers) through a website on the Daimler network.
Updates are based on continuous regulatory screening by Certification and information from the
relevant markets, and are communicated to internal and external customers through notifications
and newsletters. Furthermore, Certification and R&D maintain an internal database that provides
supplemental information on regulatory requirements, including summarized extracts of
regulations focusing on technical aspects.

        In the future, Daimler will implement a next generation regulatory database (the
“Enhanced Regulatory Database”), which will consolidate the aforementioned databases along
with regulatory requirements, supplemental information, internal engineering guidelines
(TCC/EPB decisions), and regulatory authority guidance. It will also provide improved
navigability and ease of access for engineers (e.g., via improved topic-related tagging).
Certification, which will oversee the content and management of this database, will add new
information on a rolling basis; this may include developments from the Regulatory Monitoring
Meetings. Daimler has initiated conceptual design and implementation of this database. Full
implementation is planned to occur in 2021.

       B.      Controls on the Development Process

       Daimler has implemented the following measures related to the software development
process to help ensure compliance with regulatory requirements and internal Daimler standards.

               1.     Systematic Derivation of Technical Specifications

        Daimler will establish an enhanced process for systematically deriving technical
specifications from regulatory requirements for product compliance. The systematic derivation
of technical specifications is intended to take the regulatory requirements for vehicle emissions
and certification compliance and turn them into parameters or limits for engine or aftertreatment
performance, which are then applied to the design of software. This derivation of technical
specifications will be a mandatory step in the development of light- and medium-duty
powertrains.



                                               22
              2.      Software Compliance Guide

        The Software Compliance Guide, attached hereto as Attachment D, provides overarching
themes and guardrails for the development process, and reiterates Daimler’s fundamental
integrity and compliance principles. Developed jointly by legal and R&D experts, the Guide
focuses on technical compliance topics (including emissions and fuel economy regulations). The
goal is to familiarize developers with the general legal and internal standards that govern the
design of a specific function before functional development begins. Developers also use the
Guide as a reference tool when reviewing a proposed software change.

        The Software Compliance Guide contains guidance on five dimensions: information
security, product safety, environmental compliance, intellectual property, and product
conformity. With respect to environmental compliance, Daimler has issued guidelines for the
topics of emissions, OBD, fuel economy/CO2, and noise. Guidelines for emission-relevant
software functions state:

             Software functions of emission-relevant vehicle systems must be designed in such
              a way that they ensure the protection of health and the environment.

             Software functions must meet legal requirements for emissions without causing
              other mandatory requirements (e.g., such as OBD or noise emissions) not to be
              met. This must be ensured, even if it is at the expense of comfort or performance
              requirements.

             Software functions must be designed to be independent of test cycles and the
              dynamometer and no direct or indirect detection of test boundary condition must
              be made.

             Software functions must be developed and designed based on physics.

             Software functions must be designed in such a way that counters, timers (e.g.,
              time after engine start), integrated parameters, memory elements or other
              parameters with potential test cycle relevance are only used for absolutely
              necessary and justifiable changes in system behavior—if necessary, consult
              certification and technical compliance departments before application.

             Software functions must, as far as technically possible, be reversible with regard
              to activation and deactivation conditions, so that, for example, switching back and
              forth between different operating modes is ensured.

             Software functions must be designed in such a way that the effects of the
              measures are physically reasonable and justifiable.

             Certification-relevant documents must be correct, clear and complete, and adhere
              to all legal requirements.




                                              23
              Possible effects of software changes on certification-relevant documentation are
               to be considered and adjustments in the corresponding documents are to be made
               and coordinated with Certification in the run-up to the software implementation.

              Software functions, including their calibration, must be logically comprehensible
               to a third-party expert.

              For software functions for which admissibility is justified on the basis of their
               occurrence in legally prescribed test procedures, evidence must be available in the
               form of test data or engineering justifications.

        The Software Compliance Guide supplements training and provides practical orientation
for actual day-to-day application. Developers may use this Guide at the earliest stages of
software development, and throughout, to determine whether a function under consideration
complies with the guidelines outlined. It also informs the decisions of Functional Group Leaders,
see Section V.B.4.

        The Software Compliance Guide was finalized and distributed to R&D employees in the
first quarter of 2019. Each year Daimler will update the Guide as necessary based on feedback
from software developers and compliance experts, as well as decisions by the TCC/EPB and
feedback from regulatory authorities. The Company has assigned responsibility for updating
various chapters in the Guide to experts (most of whom are in R&D) who will proactively
integrate other expert and authority feedback. Daimler will provide the Software Compliance
Guide to R&D employees on an annual basis. The Software Compliance Guide will continue to
require that all software not detect or respond in any way to United States or California test
cycles or test cycle parameters and that all software be designed independent from any such
regulatory test cycles and test cycle parameters.

       The Software Compliance Guide includes contact person information. Therefore, if an
engineer has questions regarding how to implement the Guide, or whether a function complies
with the Guide, he or she is able to reach out directly to that contact person for guidance.

               3.     Identification and Tracking of Disclosure-Relevant Control
                      Parameters

       Daimler will implement a process to identify and track all disclosure-relevant control
parameters (e.g., EGR rate) to ensure that any changes that materially affect such control
parameters are reflected in revised or updated AECD disclosure documents as required by U.S.
and California AECD disclosure laws, regulations, and guidance. The Company will maintain an
inventory of these control parameters and will continuously revise and update this list.

       This process will help ensure that developers consider the purpose and justification of
disclosure-relevant functions early in the development process, before AECD documentation is
generated. It will also ensure that these disclosure-relevant control parameters are consistently
documented and tracked.




                                                24
               4.      Compliance Check by Functional Group Leaders

        Daimler established the new role of Functional Group Leader and is in the process of
implementing a tool-supported compliance check by Functional Group Leaders to assist with
ensuring that software changes and proposed new functions developed within Daimler meet
compliance standards. The powertrain department within R&D divides and groups together
software functions into Functional Groups, which it then assigns to a Functional Group Leader.
The Functional Group Leaders are “mentors”—experienced engineers with expertise around
certain functions—who serve as an expert contact for questions, assist with data checks, and
confirm compliance of functionalities. Functional Group Leaders largely exist outside of regular
reporting lines, so function developers do not generally report to their Functional Group Leader.
Daimler chose this structure to facilitate frank and candid discussions of challenging engineering
concepts and allow for technical review by an engineer with in-depth knowledge. There are
currently approximately 230 Functional Group Leaders identified in the R&D powertrain
department.

        Functional Group Leaders review proposed changes to software in the software definition
phase of a “VA cycle.” Perhaps most importantly, Functional Group Leaders conduct a
compliance check for all software change requests and proposed function developments within
their Functional Group. The Functional Group Leaders confirm that proposed software changes
and new function developments adhere to the Software Compliance Guide. Functional Group
Leaders may reject proposed changes/new function developments or send them back to the
developer for review. This check confirms that proposed software changes and new function
developments are examined by, at a minimum, two engineers.

        The Functional Group system safeguards compliance through a formal review process for
all software changes and new function developments, provides for early identification of
potentially impermissible functions (at the start of every “V cycle” in the software development
process, before implementation), and contributes to consistency across projects (e.g., functions
used in four-cylinder engines and six-cylinder engines). Establishment of the Functional Group
system began in 2019, and will continue to be further established and implemented in 2020 and
2021 to cover ECU, TCU, CPC, and DCU functions in light- and medium-duty vehicles intended
for certification in the U.S. or California.

               5.      Cascaded Software Confirmation and Approval

         Proposed software passes through a rigorous testing regime before it is released for
industrialization. The approach, which has historically been used by Daimler and throughout the
industry, is referred to as the “VA cycle.” The “V” portion of the cycle is the phase in which the
software is developed. This includes the creation of the software itself and the implementation of
changes into that software. The “A” portion of the cycle is where the software is tested in
operation, either on a testing bench or as part of a test drive. Prior to software industrialization
(i.e., before the software is implemented in pre-production or production vehicles), cascaded
approvals occur for all software and calibration developments. These cascaded approvals require
signoff from at least three levels within the Company.



                                                25
               6.      Software Screening

                       a)     Screening of Functions for Review

        Daimler uses screening processes to analyze software functions, determine whether such
functions should be used, and, if necessary, identify justifications for the use of a function—or,
alternatively, determine that a function is not justified and therefore cannot be used. This
approach—identifying functions that need further review—helps to ensure a consistent,
reproducible, and objective evaluation of functions across the standard assessment criteria, and
enables clear documentation of the process. If, at the end of this process, there is no acceptable
justification for a function, that function is not used in the software.

        Daimler used a Manual Funnel Process for the MY17 Sprinter in the U.S. market
applying filter criteria developed with outside counsel. This process will be used in the future
when necessary on an on-demand, ad hoc basis as a complement to the Tool-Supported
Screening Process, which Daimler is currently implementing to improve efficiency. The manual
funnel process will be used for the introduction of new platform diesel vehicles to the U.S.
market. The Tool-Supported Screening Process will use function-signal combinations (for
example, environmental pressure as an input to an aftertreatment SCR dosing function) to
identify functions that require further evaluation, creating a risk-based indication of areas
warranting further review. The tool contains a range of function-signal combinations that could
raise regulatory concerns, and it can scan HEX and A2L files against those combinations to
determine if they are present in a software. If the tool detects a function-signal combination that
could be of concern, that function is further assessed within R&D using specific criteria. If
necessary, the identified function may be submitted as a Clearing Case and assessed as part of
the cross-functional decision-making processes.

        Through this process, the Company may assess whether a function is a permissible
AECD, and may also assess whether to implement the function even if it may be permissible. If a
function is identified that may be impermissible, the function can be removed, deactivated, or
changed, or the Company may directly request agency guidance regarding implementation of the
function. The Tool-Supported Screening Process is used in later stages of software development,
when the software is closer to release. This tool is currently under development and has been
tested for use on specific engine types. The Tool-Supported Screening Process will be used from
March 31, 2021 onward to screen all new U.S. powertrain projects to identify software functions
that may qualify as AECDs.

                       b)     Tool-Supported Calibration Check

        Daimler also uses a Tool-Supported Calibration Check to identify potential issues with
specific software calibrations in light- and medium-duty vehicle ECUs, TCUs, CPCs, and DCUs,
as opposed to functions. The Tool-Supported Calibration Check reviews ECU and TCU
calibration data to determine if certain functions have calibrations that are outside of a parameter
range that is known to be reasonable and permissible. The Tool can also compare calibrations
between software versions to isolate changes that were made and can compare calibrations
between different engines. This tool will also perform a complete check for any functions
previously flagged for additional analysis.

                                                26
        The Tool performs conformity checks by analyzing labels to ensure they fall within
certain predefined calibration value ranges, testing for minimum and maximum values and
under- or overruns, testing for active and inactive functions, and testing for certain calibration
curves.

        This Tool is used in the last “V” portion of the “VA cycle,” prior to industrialization.
Daimler has used this Tool to check calibrations in diesel engines in the U.S. market since the
second quarter of 2018. And it was used to conduct TCU calibration checks for select TCUs in
the fourth quarter of 2018. In the first quarter of 2019, Daimler began using the Tool to conduct
calibration checks of select gasoline engines. Daimler will continue improving this Tool to cover
additional control units and extend its use to gasoline vehicle software. This Tool is being used
to screen the calibrations of ECU and TCU software of all gasoline and diesel vehicles intended
for certification as light- and medium-duty vehicle models in the United States and to screen
ECU- and TCU-relevant software changes (running changes or changes implemented via field
measures) to light- and medium-duty diesel vehicle models issued Certificates of Conformity or
Executive Orders. Beginning with MY2021, Daimler will use the Tool-Supported Calibration
Check to screen the calibrations of DCU and CPC software of all vehicles intended for
certification as light- and medium-duty diesel vehicle models in the United States and will use it
to screen the calibrations of CPC software of two light- or medium-duty gasoline vehicle models
intended for certification in the United States. Beginning with MY2022 Daimler will use the
Tool-Supported Calibration Check to screen the calibrations of CPC software of all vehicles
intended for certification as light- and medium-duty gasoline vehicle models in the United States.
Beginning with MY2022, Daimler will use the Tool-Supported Calibration Check to screen
DCU and CPC-relevant software changes (running changes or changes implemented via field
measures) to vehicles issued Certificates of Conformity or Executive Orders as light-duty and
medium-duty diesel vehicles.

               7.      Testing and Verification Process

        In addition to using the tools and measures set forth above, tCMS R&D may order
additional testing, which may include standard or non-standard test cycles, to investigate any
potential issues or concerns. When such a test is performed, IL/P, Certification, and tCMS R&D
determine what criteria will be acceptable for any specific test result based on the issue or
concern that triggered the testing. This is based on the nature of the test and the nature of the
inquiry. A test that shows that a vehicle is out of compliance with a mandated standard is never
acceptable. Once testing concludes, tCMS R&D, Certification, and any relevant functional
departments meet to discuss the results. This meeting determines whether the software being
tested is in compliance with regulatory and internal standards and whether to conduct any
additional follow-up or clarification. Next, Certification and tCMS R&D verify the test results.
This includes a review of the aggregated test results and the conclusions reached in the
aforementioned prior meeting with the functional department leaders. A second review then
takes place. This review involves representatives from IL and can include an additional detailed
review of the results and data, if appropriate. Finally, representatives from IL/P, Certification,
and tCMS R&D conduct a discussion workshop. This group reaches the ultimate decision about
how to proceed. Feedback is provided to R&D for enhanced software development.



                                                 27
       This on-demand testing and verification process occurs after industrialization and may
occur throughout the vehicle lifetime.

       C.      Controls on the Certification Process

       Controls on the certification process also work to identify possible undisclosed AECDs,
or even defeat devices, and safeguard the accuracy of submissions to regulatory authorities.

               1.      Off-Cycle Testing

       Currently, Daimler conducts off-cycle testing, encompassing both PEMS and
dynamometer testing, to demonstrate off-cycle tailpipe emissions and screen for undisclosed
AECDs and defeat devices in U.S. light- and medium-duty diesel vehicles. This testing began in
MY2017 for medium-duty diesel vehicles (Sprinter) and continues to be applied for new diesel
vehicle certifications. The purpose of the off-cycle testing described here is to screen for defeat
devices or undisclosed AECDs. Daimler will continue to conduct the PEMS and off-cycle
dynamometer testing reported in Appendix A to the MY2017 OM642 Sprinter AECD
documentation for new light- or medium-duty diesel vehicles issued Certificates of Conformity
or Executive Orders, through and including MY2023.

        Daimler also conducted PEMS testing to demonstrate off-cycle tailpipe emissions and
screen for undisclosed AECDs or defeat devices on three vehicles certified as light- or medium-
duty gasoline Test Groups per Model Year for MY2021, and will conduct this testing through
and including MY2024, generally selected based on sales volume. Daimler has and will
continue to submit the PEMS testing emissions data to the certification departments at EPA and
CARB and will publicly post PEMS reports. This testing is conducted by a team located in Los
Angeles, California, independent from R&D. Certification organizes and facilitates this testing
process and also reviews the test results.

               2.      Emission-Related Parts List

        Based on the regulatory definition of “emission-related part” and associated regulatory
guidance, Daimler maintains a list of emission-related parts in light- and medium-duty vehicles.
The emission-related parts list is used to ensure complete certification reporting, including
satisfying the requirements of the Common Application and other reporting obligations, such as
the requirement to report running changes.

        Certification and R&D currently review and update the list on an ad hoc basis, such as in
response to technology updates or regulatory developments. In MY2019, Daimler began to
benchmark best practices by reviewing parts lists in the warranty booklets of other industry
peers. This comparison showed that Daimler’s parts lists generally conform to its peers’ parts
lists.

       Daimler conducts an annual review to ensure that the parts list complies with applicable
regulatory guidelines, while incorporating technological developments in order to maintain a
comprehensive parts list. Daimler will continue to conduct this annual review and update.
Daimler will add parts based on technological advances (e.g., EVs); assess whether non-
powertrain controllers should be added to the scope (e.g., HVAC, battery); and expand the

                                                28
criteria for inclusion to include parts related to off-cycle GHG credits. In evaluating potential
updates, Certification will also consider, among other things, OBD relevance, GHG off-cycle
credit relevance, and benchmarking of industry best practices by reviewing the parts lists that are
found in the warranty booklets of its peers.

               3.      AECD Documentation, Approval, and Review

       The process for developing AECD disclosures for any particular test group is iterative
and seeks to identify all potential AECD functions and disclose such functions consistent with
regulatory requirements and internal standards. R&D and Certification execute this process, with
oversight and involvement from IL.

        Specifically, Certification provides the AECD disclosure document format to R&D,
which then provides a first-draft AECD disclosure using the provided template. Certification
reviews this draft and provides feedback (due diligence questions and clarifying edits)
concerning all outstanding issues for the particular AECD disclosure draft. R&D implements
these revisions, and this process repeats as necessary, with question-and-answer exchanges
throughout. At the end, Certification issues a draft to IL for consultation and evaluation. At that
point, IL, in collaboration with external legal experts when necessary, also provides its due
diligence questions and clarifying edits concerning all outstanding issues with the particular
document; IL engages in a similar iterative process with Certification and R&D. Once all
pending questions are closed, Certification prepares the final disclosure document, which then is
provided to R&D for signoff.

        To “sign off” on the AECD disclosure document, the department and development
groups involved in the creation of the relevant functions must diligently review their respective
sections again and confirm the following in their respective areas of the software: 1) the
disclosure complies with the relevant regulatory provisions and is complete, accurate, and not
misleading; and 2) to the best of the reviewer’s knowledge following a due diligence inquiry,
there are no indications of a) defeat devices or undisclosed AECDs or b) efforts to manipulate
functions, data points/parameters, or relevant tests and corresponding explanations in such a way
that they are represented to the regulatory authorities incorrectly or misleadingly. Making the
employees responsible for relevant functions certify their full and accurate disclosure helps to
ensure true and complete AECD documentation. This also offers a final opportunity for
management review. Once the subcertification process is complete, Certification uploads the
final document to EPA and CARB via Verify and DMS, respectively.

        In addition to the process used above to check the accuracy and completeness of AECD
documentation, Certification also has the ability to request on-demand, ad hoc checks for
technical and legal correctness, thereby providing additional assurance regarding disclosures
where there is a question about a particular vehicle or technology. When this step is taken, IL/P
and tCMS R&D will independently review AECD disclosures prepared under the process
described above and, as needed, evaluate functions and calibrations underlying disclosed
AECDs. This process was used for MY2017 OM642 Sprinter AECD disclosure documentation
as well as for the proposed GLK update.



                                                29
        Finally, Certification has implemented a process whereby it checks ECU datasets to
ensure that calibration values match the values disclosed in AECD documentation for both
gasoline and diesel vehicles. This serves as an independent verification of the documented
calibration values. Certification selected a MY2020 gasoline test group as the pilot for this
additional accuracy check and implemented the use of this check in MY2021.

       D.      Lifecycle Management Control

       In addition to the development and certification control measures listed above, Daimler
has implemented lifecycle management control measures to help ensure that changes made to the
vehicle certified configuration are properly tracked and disclosed to regulatory authorities.

               1.     Tracking and Recording of Certified Configuration

        Tracking and recording of the certified configuration, i.e., the hardware and emission-
related software configuration of the Emissions Data Vehicle (“EDV”) (as tested for compliance
with U.S. emissions standards), helps ensure that any changes to the certified configuration are
duly captured. The process begins when a vehicle is designated as an EDV by Certification.
Once Certification constitutes a test group, R&D suggests the applicable EDV for the test group,
and upon confirmation from Certification, R&D then provides tire data, weights, and worst-case
drive mode to Certification. Furthermore, R&D provides a part number checklist for emissions
relevant hard- and software. Based on that information, Certification orders the workshop to
check the hardware and software parts to ensure that the physical test vehicle is configured as
intended prior to initiating a software freeze, which occurs before mileage accumulation.
Subsequent to the freeze, any proposed hardware or software changes to the certified
configuration must be approved by Certification and reported through the running change
reporting process to EPA and CARB.

        Daimler developed additional safeguards that are being implemented with MY2021:
Certification will retain certified software configurations in a centralized database and a window
sticker will designate vehicles used for certification testing, which will help to prevent any
changes to the certified configuration of that vehicle.

               2.     Software Change Process

        Daimler has implemented a software change process to ensure that software changes to
emission-relevant ECUs in vehicles issued Certificates of Conformity or Executive Orders are
catalogued and reported to the agencies. Certification has a veto right for any proposed software
changes to ECU, TCU, DCU, and CPC software. That is, once a vehicle is in production, any
proposed software change to these control units requires explicit approval from Certification,
which also is in charge of notifying regulatory authorities of such changes as required by the
regulations.

       The process begins when a developer requests a software change. A cross-functional
review team reviews the corresponding change request form for regulatory conformity and
plausibility. The software change, depending on the content, may be challenged by Certification
with additional requests for evidence and details. In addition to the above plausibility check, in
some cases, Certification conducts a further detailed analysis on randomly selected change
                                                30
requests to ensure that the contents of the change (through a comparison of the datasets before
and after the change) are reflected in the description of the requested change. Implementation of
this dataset check is ramping up; it has been implemented for 100% of all proposed software
changes to ECUs, TCUs (NAG3, 7-DCT, and 8-DCT), DCUs, and CPCs in light-duty vehicles
issued Certificates of Conformity or Executive Orders, and will be conducted on proposed
software changes to ECUs, TCUs (NAG3, 7-DCT, and 8-DCT), DCUs, and CPCs in medium-
duty vehicles issued Certificates of Conformity or Executive Orders by the end of 2020.

        If Certification has concerns about a proposed change, it can ask R&D to provide further
detail for clarification. If Certification has concerns with the rationale or explanation provided by
R&D, it can veto any proposed changes. This process creates transparency by ensuring
traceability of proposed changes, and accountability on behalf of Certification and the developers
who are proposing the changes. This is yet another instance of Daimler’s four-eyes principle,
increasing the number of responsible employees who critically examine and challenge proposed
software changes.

               3.      Field Software Control

        Daimler will continue to enhance its lifecycle management controls to ensure only
approved and certified software exists on vehicles in production and in the field. To this end, the
Company will enhance its product documentation to allow for direct identification of software
and functions that have been implemented on a vehicle-by-vehicle basis. In 2019, Daimler began
conducting sample checks of the software configurations of three vehicles certified as light- or
medium-duty gasoline models in the field in the United States to determine whether such
software configurations are consistent with each vehicle’s certified configuration and confirm
that any changes to the certified configuration were made in accordance with regulatory
requirements. Beginning with MY2020, Daimler will randomly select and conduct sample
checks of vehicle software in the field in the United States to determine whether such software
configurations are consistent with each vehicle’s certified configuration as reported to EPA and
CARB, and to confirm that any changes to the certified configuration were made in accordance
with United States and California regulatory requirements.

VI.    Internal Audit (Corporate Audit)

        Daimler uses the classic “three lines of defense” model for corporate risk mitigation. This
model is comprised of the following elements: 1) relevant management; 2) the various risk
control and compliance oversight functions established by management; and 3) independent
assurance. At Daimler, Corporate Audit (“CA”) constitutes this independent third line. CA
provides Daimler’s Supervisory Board and senior management with comprehensive assurance,
rooted in the highest level of independence and objectivity possible for an internal function.

        Independence, including organizational independence, flows from direct and unrestricted
access to senior management and the Supervisory Board. That is reflected in the Chief Audit
Executive’s (“CAE”) reporting lines to members of the Board of Management and the Audit
Committee of the Supervisory Board. Furthermore, this fundamental reporting principle is
perpetuated throughout all hierarchical levels in CA, preventing the CA organization from being


                                                 31
subject to external influence on all levels. The Audit Committee ultimately approves CA’s
annual budget, which CA develops.

        The Corporate Audit Charter, attached hereto as Attachment E, signed by the Chairman
of the BoM, the BoM member for IL, and the CAE, stipulates the authority of CA to conduct
audits by comprising all necessary and relevant fundamental prerequisites for a professional
audit function. These fundamental prerequisites for a professional audit function comprise of
independence, objectivity, avoiding potential conflicts of interests, unrestricted authority to
access all relevant information, and unrestricted resources. A measure set to ensure/enforce
compliance with the fundamental prerequisites constitutes the comprehensive audit standards and
single measures such as engagement training to perform audits without any quality compromises,
reporting of any foreseeable potential conflict of interest to CA management, a one-year cooling-
off period for new auditors, a professional on- and off-boarding process, regular training on audit
ethics and compliance, and avoiding any operational duties.

        The CA Charter grants CA the authority to access all relevant corporate information,
thereby giving CA unrestricted access to all Daimler functions, records, property, IT systems and
personnel. In addition, the CA Charter gives CA the untrammeled ability and authority to
independently allocate resources, set review frequencies, select subjects for upcoming audits or
investigations, determine scope of work, and apply the techniques necessary to accomplish its
audit objectives, e.g., conduct detailed analysis directly in IT systems with auditor access or
perform interviews with relevant personnel. Importantly, these rights apply fully to all majority-
owned Daimler entities (and extend to other entities/parties on a contractual basis).

       A.      Corporate Audit’s Role

       CA’s assurance activities safeguard corporate assets, support the mitigation of Daimler’s
compliance risk exposure, and assess internal controls and processes with respect to compliance
with applicable laws and regulations, as well as internal and external policies and guidelines. To
accomplish these goals, CA employs a systematic, disciplined approach to evaluating and
improving the design, effectiveness, and efficiency of all applicable corporate processes in the
Company’s businesses. CA develops and presents an annual audit plan in advance each year to
the BoM and the Audit Committee of the Supervisory Board. During the course of the year, CA
updates the BoM and the Audit Committee on its work regularly.

        Leveraging a sophisticated and detailed annual risk assessment process, the annual audit
plan takes into account various information sources, in particular risks and control concerns
raised by Daimler’s management in risk assessment interviews. CA reserves the right to
reprioritize work and conduct ad hoc reviews if urgent, high-risk topics emerge during the course
of the year. The audit plan regularly reflects technical and environmental compliance issues like
emissions certification and homologation processes and parts/system/software-release processes.

       CA staff is made up of a variety of interdisciplinary teams of comprehensively trained
and highly qualified professionals. The composition of each team is conducted with
consideration of the specific audit topic to ensure the appropriate specialists are allocated.




                                                32
         Employing its standard audit approach, CA prepares a comprehensive report for each
audit conducted, including findings and corrective measures, along with clear responsibilities
and deadlines for each corrective measure. CA tracks the implementation of corrective measures.
It also regularly performs follow-up audits for issues identified in process audits and special
reviews to verify the effective implementation of corrective measures. Clear management
responsibilities for remediation helps ensure their execution and management commitment.
Audit findings to which CA in its sole discretion assigns higher risk ratings, based on Daimler’s
standard methodology, receive more senior management attention—risks classified as “High”
require implementation confirmation from an E1; “Medium” require at least E3 confirmation or
higher. Of course, CA retains the right to escalate any issue to the BoM or Supervisory Board, at
its discretion.

       B.      Post Settlement Audit Team (“PSAT”)

        CA already audits technical compliance processes and topics. These activities consider
the general audit standard IDW PS 980 and other relevant standards, by examining tCMS’s
structure, implementation, and effectiveness, and is adopted considering new process
developments. The relevant categories include compliance culture, objectives, risks, program,
communication, monitoring, and improvement. Drawing upon its auditors who have experience
with technical R&D topics as well as in-depth knowledge of Daimler’s R&D processes, CA
validates the design and effective implementation of relevant technical processes.

        Pursuant to Paragraph 32 of the Consent decree, CA will continue to monitor the
successful implementation and operation of tCMS through audits conducted by the PSAT. In
particular, the Audit Plans in total will be designed to provide an overall assessment of the
tCMS’s design and implementation status, as well as the effectiveness of relevant tCMS
processes in the respective operational business areas. Audits related to the effectiveness of
relevant tCMS processes will include, but not be limited to, controls related to the following
technical focus areas:

              The software development process, focusing on R&D powertrain, covering the
               software development and implementation process from the design phase to
               release.

              The implementation and effectiveness of global emissions certification processes.

              Product-related interfaces to identify certification-relevant risks, including
               examination of product-related components and their interfaces with other
               systems, considering areas where this interaction could impact certification.

        All audits will be conducted based on approved Audit Plans and according to CA’s
standard audit procedures. Every audit will start with an audit notification to the relevant
management. Then, a request for information will be submitted to the relevant business segment
prior to the start of the on-site fieldwork phase. The response to the information request is used
for preparation of the audit fieldwork and to refine the scope of the audit; this refined scope is
reflected in an audit work program. The audit work program will include the audit objectives,
procedures, anticipated underlying risks, and reference to relevant policies, guidelines, or

                                                33
standards to be considered in assessing the controls in scope. During the audit fieldwork phase,
auditors will, among other activities, review relevant documents and process materials, perform
interviews, conduct detailed analyses, and conduct sample testing. Any potential issue identified
during fieldwork will be documented and transparently discussed with relevant management. All
issues identified will appear in a comprehensive audit report. The audit report is issued after a
comprehensive review of the audit documentations and the report itself, following a recognized
and certified standard audit approach.

         C.       CA Resources Dedicated to tCMS

        To carry out these audit activities, CA draws resources from a large, robust pool of
skilled professionals and will dedicate these resources as required. As described in Paragraph 32
of the Consent Decree a dedicated PSAT will be established.

         The PSAT will consist of experienced professionals13 with deep technical expertise, a
strong scientific educational background with focus on mechanical and electrical engineering as
well as related fields of expertise, extensive experience in conducting second-line/compliance
process-related audits, and a detailed understanding of Daimler technical processes and products.
Their experience includes working with Daimler R&D personnel and evaluating the Company’s
R&D processes, certification activities, and software development. These resources include two
Senior Managers as audit team leads with longstanding relevant work experience, comprehensive
audit experience, and special expertise and knowledge in fields like certification, regulatory
affairs, and quality management. The PSAT will be led by an a E2-level team leader.

       In addition, the PSAT may utilize case-specific internal technical experts and external
technical consultants as necessary to complete its work effectively.

VII.     Third-Party Review

        In June 2018, the BoM decided to retain a “Big Four” auditor to conduct an external
evaluation of Daimler’s CMS for anti-corruption and technical compliance pursuant to a German
assurance standard for compliance management systems. For technical compliance, Daimler is
one of the first major German enterprises to initiate such an external evaluation. The evaluation
will assess the design, implementation, and operating effectiveness of CMS and tCMS and
identify areas for potential enhancement at all levels of the Company. Daimler is fully committed
to implementing any proposed enhancements. The Compliance Board will adopt
recommendations or lessons learned to further enhance its compliance programs.

        The anti-corruption evaluation started in October 2018 and was successfully completed in
2019; the technical compliance evaluation, which focuses in particular on emissions and
certification, began in the first quarter of 2019. The tCMS evaluation is projected to be
completed in 2020.




13
     This dedicated team will include the existing R&D audit department with its extensive experience auditing
     technical R&D topics.

                                                        34
VIII. External Communication of Compliance Efforts

        Daimler regularly communicates its compliance activities using various channels,
including its Annual Report, the Sustainability Report, and the Daimler website. Over the past
ten years, the Daimler Sustainability Dialogue has served as an effective platform for
constructive discussions between Daimler and stakeholders, from the political and scientific
communities to society as a whole. Given the new opportunities and challenges facing the
automotive industry, this discussion is more important today than ever before. Furthermore, E1-
and E2-level managers participate in several compliance-focused initiatives, including the UN
Expert Group Meeting regarding Whistleblowing and the German Forum Compliance &
Integrity (NGO).

        By the end of the second quarter of 2020, Daimler intends to expand its external
compliance communication efforts, including by providing a more detailed description of its
compliance activities on its website. It also addressed technical and environmental compliance as
a key topic at the November 21, 2019 Daimler Sustainability Dialogue, which was hosted by
BoM members.

IX.    Implementation and Monitoring Office

       Daimler has established a dedicated Implementation and Monitoring Office within IL to
support and track the implementation of the compliance measures and initiatives included in this
Compliance Operating Plan and Section VII of the Consent Decree.




                                               35
ATTACHMENT A
Attachment A
Attachment A
Attachment A
Attachment A
Attachment A
Attachment A
ATTACHMENT B
                                                                  Attachment B

1       Principles
The company places trust in all its employees and expects them to uphold the principles and
guidance of the Integrity Code when acting on behalf of the Daimler Group, to be guided by ethical
values, to treat each other and business partners fairly, to follow the law and Daimler Group rules,
and to fulfill their duties under their employment agreements. The Daimler Group expects its
managers to act as role models for the staff in all the above areas.

In its Integrity Code, the Daimler Group, in cooperation with its staff, has defined the type of
conduct expected within the company. This conduct is further detailed in additional policies and
instructions.

Mistakes provide an opportunity to learn for the future. For that reason, they must be identified,
openly addressed and remedied.

Violations, particularly against laws and the Integrity Code, will not be tolerated. Appropriate
disciplinary measures will be taken. If necessary, law enforcement authorities will be notified. All
employees shall be treated fairly during investigation of violations. Under employment law,
violations are assessed in accordance with the principle of proportionality, taking into account the
severity of the violation of duty as well as the employee's past service, his or her responsibility
within the company and the circumstances of the case.

The Whistleblower System, Business Practices Office (BPO), and the position of Neutral
Intermediary for Germany were created as independent institutions to enable protected reporting
of violations of regulations. As a special form of protection, whistleblowers in Germany can contact
the Neutral Intermediary, who receives tip-offs and forwards them to the BPO in anonymous form.
The BPO classifies whistleblower reports according to the risk posed. It ensures that reported
misconduct is effectively investigated and takes steps to remedy identified risks.

2       BPO Whistleblower System and Neutral Intermediary
2.1     Types of Violations
Violations, particularly violations of legal or the Group's internal regulations, are divided into those
that pose a major risk and those that pose a minor risk to the company and its employees.

In particular, violations posing a serious risk to the company include the following:
     Corruption, antitrust and money laundering offenses
     Theft, fraud and undue enrichment offenses of significant scope or amount (over €100,000)
     Severe injury to physical or mental well-being
     Severe cases of sexual harassment, discrimination and racism
     Criminal violations of data protection rules
     Accounting and bookkeeping violations with a significant impact that can be detected
        externally
     Serious violations in connection with engineering specifications and/or technical safety
     Violations of human rights (e.g. violating the principles of the UN Global Compact)
     Severe violations in connection with environmental regulations
     Export control or sanctions violations
     Severe violations of the integrity of the whistleblower system, for example, severe violation
        of whistleblower anonymity or reporting obligations under Section 2.2
     Other major risks, e.g. violations causing the company to suffer significant losses (over
        €100,000)
     Violations that are likely to do severe harm to the company's reputation
     Severe violations of the Group's internal agreements to the disadvantage of employees

   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 1 of 18 pages (policy + annexes)
                                                                  Attachment B


2.2    Reporting of Violations
Anyone who encounters or learns of concrete, factual evidence of a possible violation of legal or
the Group's internal regulations should report them. The proper authorities for reporting violations
posing a major risk are the BPO and Neutral Intermediary. Violations that pose a minor risk should
be reported to the employee's direct supervisor or the appropriate unit, for example, Human
Resources, Corporate Security or Corporate Data Protection.

If there is evidence of violations that pose a major risk, managers are obligated to report it to the
BPO or Neutral Intermediary. If the evidence points to a violation that poses a minor risk, managers
should report it to the appropriate unit, for example, Human Resources, Corporate Security or
Corporate Data Protection, provided the manager is unable to investigate and correct the
misconduct independently.

If there are extensive, ongoing internal investigations, the member of the Board of Management in
charge of the Integrity and Legal Affairs Division and Chief Compliance Officer can give their
approval to grant exceptions to the reporting requirement.

Employees can also contact their employee representatives in accordance with local regulations.

2.3     Responsibility of the BPO and the Neutral Intermediary
2.3.1 BPO
As a rule, the BPO is responsible for suspected violations that pose a major risk to the company
and its employees.

The BPO documents the reports it receives and performs an initial review in accordance with the
four-eyes principle. The results of the review are also documented.

Any reports received by the BPO of suspected violations posing a minor risk shall be forwarded to
the appropriate unit, such as Human Resources, Corporate Security or Corporate Data Protection
to be examined for concrete, factual evidence and further investigation. The whistleblower is
notified in advance that the report is being forwarded. If the whistleblower does not agree to the
forwarding of his or her report, the whistleblower can inform the BPO, stating the reasons why.
Taking the reasons given by the whistleblower into account, the BPO examines whether the report
nevertheless must be forwarded or if the case can remain within the BPO. If the report is forwarded
anyway, the whistleblower can request that the tip-off be sent in anonymous form.

If the suspicions of a violation posing a minor risk are confirmed, the responsible HR unit will
decide in consultation with the respective manager whether to take disciplinary action. Once the
matter is closed, it must be reported to the BPO. If, during the investigation, evidence of a violation
posing a major risk is discovered, the BPO must be notified immediately.

In cases of suspected violations posing a major risk, the BPO examines the facts for concrete
evidence, issues a detailed, written investigation order and assigns the case to the appropriate
investigative unit (Corporate Audit, Corporate Security, Corporate Data Protection, MB Bank or
Legal). If, as part of the order issued by the BPO, local investigative work is to be conducted by
central units, the local head of Human Resources is to be notified in advance that an investigation
will be conducted. The local head of Human Resources must then notify the local employee
representation. Those parties will not be notified if either of them is the subject of the investigation.
In this case, a corresponding deputy will be notified. Once the investigations are complete, the
investigative unit prepares a report on its findings and forwards it, after internal approval, to the
BPO. Afterwards, the BPO makes a decision concerning the outcome of the case and documents it.

   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 2 of 18 pages (policy + annexes)
                                                                  Attachment B

If the suspected violation is confirmed, the case is immediately turned over to the Labor Law Unit
(HRP/LL).

If the company has no interest in investigating the suspicions or punishing the offender (e.g.
because the affected employee has left the company or the statute of limitations has expired), it
can refrain from an investigation.

In the absence of concrete, factual evidence, no investigation will be ordered unless additional
reports containing concrete factual evidence are received to support the original allegation.

2.3.2 Neutral Intermediary (Germany)
The Neutral Intermediary is an independent attorney who is appointed by the company for Germany
and sworn to secrecy vis-à-vis the company. The Neutral Intermediary receives tips regarding
regulatory violations from the company's employees, customers or business partners.

After compiling the facts of the case as provided by the whistleblower, the Neutral Intermediary
obtains the whistleblower's consent to forward the report to the BPO without performing a separate
review. The report can be sent in anonymous form if so requested by the whistleblower.

Contact takes place either in writing or by e-mail. If the Neutral Intermediary feels that personal
contact is required, the Intermediary shall request a meeting with the whistleblower.

The Neutral Intermediary also forwards tip-offs received anonymously to the BPO immediately
without a separate review. If a whistleblower contacts the Neutral Intermediary directly, the Neutral
Intermediary will advise the employee and ask any necessary questions. Other than collecting the
necessary information, the Neutral Intermediary does not conduct its own investigation.

To protect the whistleblower's anonymity, the company is barred from accessing the information
stored by the Neutral Intermediary under any circumstances.

2.4     Protecting Whistleblowers
Employees who report possible violations based on concrete, factual evidence are protected by the
company. The confidentiality of their statements shall be guaranteed. Employees who feel they
have suffered repercussions as a result of their report of a violation should contact the BPO. The
BPO shall receive and review the facts of the case. Discrimination against or intimidation of an
employee because he or she has reported a violation constitutes a breach of the Integrity Code and
is subject to disciplinary action under employment law.

Whistleblowers should reveal their identity so that they can be asked questions that could be
helpful to the investigation. If a whistleblower requests that his or her identity not be revealed to
other entities within the company, this request must be honored. However, completely anonymous
reports are also possible if not expressly prohibited under national laws. They shall be investigated
to the same extent by the BPO, provided they contain concrete, factual evidence.

Whistleblowers will be notified of the final decision on the BPO case and whether the allegation was
with merit, provided they do not remain anonymous.




   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 3 of 18 pages (policy + annexes)
                                                                  Attachment B


2.5     Investigative Principles for Ensuring Fair Treatment of Employees Who Are Suspected of
        Violations
If a suspected violation requires investigation, the investigating unit is required to inform the
affected employee immediately in writing unless tactics intended to aid the investigation make
notifying the employee impossible. In such instances, the employee must be notified at the first
possible opportunity. The employee shall be given the opportunity to respond to the allegations as
soon as possible. The employee is allowed to have a person whom he or she trusts (e.g. a member
of the Works Council or attorney) present during questioning. If the employee so desires, his or her
manager will not be immediately notified of the suspicions unless questioning of the manager is
required for examination of the facts.

All employees who are the subject of an investigation regarding a violation are treated fairly. The
affected employee is presumed innocent as long as there is no proof of a violation. Incriminating
and exonerating evidence shall be given equal consideration in the investigation. Once the final
decision on the case has been made, the employee will receive written notification from the
competent unit. If the violation is confirmed, his or her supervisor shall also be notified of the
results of the investigation.

The right to refuse to provide evidence is governed by local legal regulations.

Employees may exercise their legal right to refuse to answer questions if the investigation involves
criminal allegations. In that case, they may suffer no reprisal as a result of their refusal to testify.

In cases involving violations of employment law, employees have no such right to refuse to answer
questions.

If the investigation reveals early on that the allegations are unfounded, questioning and notification
of the employee is not required.

If the investigation reveals that the suspicions were unfounded, the employee may decide whether
his or her manager should be informed, provided the manager has not already been made aware of
the matter. At the request of the employee, the manager or other management staff shall announce
in an appropriate fashion that the employee was wrongly suspected.

If materials related to the investigation are part of the employee's personnel file, he or she shall
have the right to view them if required by applicable laws.

If it is proven that one employee has accused another employee of a violation despite knowledge to
the contrary, the accuser shall be deemed in violation of the Integrity Code and subject to
disciplinary action.

2.6      Employees' Obligation to Cooperate
All employees are required to support the investigating units. This includes submitting all requested
business documentation and providing complete and truthful information regarding business
transactions unless prohibited by law. This applies to questioning of witnesses and managers as
well. Any attempts by an employee to hinder an investigation by influencing or colluding with
witnesses is considered a serious breach of his or her employment duties, and disciplinary action
will be taken.




   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 4 of 18 pages (policy + annexes)
                                                                  Attachment B

3       Decisions on Measures Taken in Response to Violations
3.1     General criteria
To determine which measures are appropriate in response to a violation, the following criteria are
to be considered and weighed on the basis of proportionality:
     The type and severity of the violation
     Risk posed to the company
     Form of fault (intent or negligence)
     The amount of the damage or loss
     Damage to the company's reputation
     Role model function of managers
     Past service and previous conduct of the affected person in the company
     The attitude of the affected employee regarding the violation
     Affected employee's cooperation in verifying the facts of the case and providing
       compensation for the damage or loss
     Self-disclosure

Accusations are to be carefully weighed against any mitigating circumstances. In similar cases, the
same criteria are to be used for evaluating the severity of the violation. The severity of the
measures to be taken will be determined by the severity of the violation as determined above.

3.2 Possible Measures
The specific measures are governed by local law. Therefore, individual entities may apply different
and/or additional measures, or they may be prevented from taking certain actions.
The following measures may be considered depending on the severity of the violation:
    Verbal or written warning
    Final warning
    Training measures
    Reassignment or transfer
    Separation agreement or opportunity to resign voluntarily
    Termination with option of amended conditions of employment
    Ordinary termination
    Extraordinary termination
    Suspension

Other measures may be taken if the employee is appointed as a member of a governing board (e.g.
Board of Management or CEO) and his or her employment is based on a contract for Board
Members/CEOs.

3.3     Description of Measures
3.3.1 Warning
Verbal or written warnings are given in cases of minor violations. A warning may also be issued if
the employee did not act intentionally, but a warning is necessary to emphasize the importance of
the violated rule or to make the employee aware of the unintended consequences of his or her
actions.

3.3.2 Final warning
Final warnings are given in the case of violations that are not yet grounds for termination after the
first offense but that, if repeated, may be considered serious enough to justify termination.




   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 5 of 18 pages (policy + annexes)
                                                                  Attachment B


3.3.3 Training measures
It may be necessary, particularly in the case of unawareness of rules or carelessness and in
addition to another non-terminating disciplinary measure, to provide the employee with training.

3.3.4 Reassignment or transfer
Reassignment or transfer may be indicated in addition to or in place of another measure if the
employee's duties harbor a risk of repeat violation or if the violation has resulted in a loss of
confidence in the employee's ability to fulfill his or her duties.

3.3.5 Separation agreement or voluntary resignation
If the company wishes to separate itself from an employee, it may give the employee the
opportunity to resign voluntarily or conclude a separation agreement with the employee.

If there is a clear risk that termination may result in a lawsuit to enforce it, the company can
conclude a separation agreement that provides for severance pay of up to half a month's pay per
year of employment. Severance pay exceeding half a month's pay per year of employment is
permitted only under special circumstances and only with the approval of the Labor Law Unit
(HRP/LL) and the head of the HR division.

For employees with foreign employment contracts in other countries, the amount of severance pay
normal for the respective country may be offered, generally after confirmation by a law firm.

For managers at Level 2 or higher, the severance pay must also be approved by the members of the
Board of Management in charge of HR and IL.

Otherwise, separation agreements are to be established without severance pay.

Promises to disclose the departure to external parties in a positive manner shall not be granted if
there were grounds for termination. The issuance of a qualified letter of reference remains
unaffected.

3.3.6 Termination with the option of amended conditions of employment
Termination of the existing employment relationship with the simultaneous offer of an employment
agreement under different terms or for other duties may be considered if it is necessary to remove
the employee from his or her previous duties but doing so is not possible without amending the
terms of the employment agreement. This type of termination will only lead to the end of the
employment relationship if the employee does not agree to the changes.

3.3.7 Ordinary termination
Employees may generally be terminated with proper notice based on the circumstances of the case
and, if applicable, after prior warning in the case of the following types of violations:
     Violation of criminal laws (except those that fall under Section 3.3.8)
     Accepting or giving invitations or gifts of inadmissibly high monetary value
     Severe violation of the general principle of equal treatment
     Severe violation of the duty to treat employees and business partners with respect
     Destruction of evidence or other significant attempt to hinder an investigation
     Breach of manager's duty to report suspected or committed violations that pose a major
         risk to the company and its employees




   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 6 of 18 pages (policy + annexes)
                                                                  Attachment B


3.3.8 Extraordinary termination
Employees may be terminated without notice for due cause based on the circumstances in the case
of violation of criminal laws of significant severity, serious breach of contractual duties,
unreasonable disruption of the employment relationship or gross violation of the Integrity Code,
typically constituted by:
     Bribery or granting of an undue advantage to government officials or business partners and
        their representatives
     Accepting bribes in the form of money or other similar privileges
     Breach of trust or fraud for personal benefit or the benefit of a third party
     Intentional or grossly negligent inaccuracy in bookkeeping or accounting
     Criminal acts against a person's physical well-being or freedom
     Theft or embezzlement
     Sexual harassment
     Serious cases of workplace bullying
     Substantial enrichment by using company resources/property for private purposes without
        a contractual agreement or express permission
     Discrimination/reprisal against whistleblowers
     Accusation and reporting of other employees for suspicion of violations despite knowledge
        to the contrary

3.3.9 Suspension
If the company intends to terminate an employee, or if the company finds continued employment
unreasonable for other reasons, the company may, depending on the legal situation, suspend the
employee from his/her duties until the end of the period of notice with or without pay if it is no
longer acceptable for the employee to remain on the job. Depending on the legal situation, an
employee may also be released from his/her duties without pay for other reasons.

3.4      Exclusion of Measures
Measures can be excluded based on the classification of the violation as one that poses a major
risk or a minor risk as described in Section 2.1.

Disciplinary measures for violations posing a minor risk can be imposed up to three months after
they have been revealed to the HR unit, but no more than six months after the violation itself.
Measures for violations posing a major risk can be imposed up to 12 months after they have been
revealed to the HR unit. No sanctions are imposed for violations posing a major risk that were
committed more than five years in the past.

If the violations are criminal actions, then the period in which the company may take disciplinary
action in response to the violations will be based on the respective statute of limitations.

The limits specified above are suspended for the duration of the investigation into suspected
violations that pose a minor risk. Suspension shall begin upon notification of the affected employee
that an investigation will be conducted, and it shall end upon written notification of the results of
the investigation being sent to the affected employee but after no more than three months.

Deviating regulations are allowed on the basis of mandatory legal provisions. Different limits must
be reported to the policy owner and will be documented in the further applicable regulation,
"Treatment of Violations Policy Specifications."




   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 7 of 18 pages (policy + annexes)
                                                                  Attachment B


3.5     Hearing of the Affected Employee
Prior to deciding on a measure, the company has to give the employee a hearing. The employee is
allowed to have a person whom he or she trusts (e.g. a member of the Works Council or attorney)
present during questioning. The employee's supervisor must also be given a hearing.

3.6     Decision, Communication of Results
The decision shall be made by the responsible HR unit unless local laws prescribe otherwise. In
severe cases of confirmed violations falling within the scope of responsibility of the BPO, the
decision is to be made by the Business Practices Committee (BPC) in matters concerning
employees with a German employment contract or a contract as member of a governing board or
CEO. In cases involving employees in other countries, the BPC must be informed of the decision
and will conduct a review.

In BPO cases, the final decision must be reported immediately to the BPO, which will file it along
with the other documentation related to the case.

3.7    Employee Representatives' Rights to Participate
The participation rights of employee representatives are guaranteed throughout the proceedings in
accordance with the respective applicable regulations.

4.      Other Measures in Connection with Violations
4.1     Reduction in Compensation and Consequences for Promotions
4.1.1 Effects on variable compensation
For rule violations with a written disciplinary measure, variable compensation must be reduced
accordingly where permitted by law.

Employees evaluated under the LEAD system will receive deductions in their individual rating for
target achievement. For employees subject to the new Performance Management System, a
deduction will be made from the company bonus.

Depending on the type of disciplinary measure, the following ranges apply for deduction in
increments of five percentage steps:

Disciplinary measure                             Deduction from individual                        Deduction from
                                                 target achievement (LEAD)                        company bonus
Written warning                                   0% to 20% points                                 0% to 20%
Final warning                                    20% to 50% points                                20% to 50%
Ordinary termination                             50% to 80% points                                50% to 80%
Extraordinary termination                        80% to 150% points                               80% to 100%

In determining the amount of the deduction within the range, the criteria in Section 3.1 are be
applied and weighed appropriately.

Deductions under the Performance Management and LEAD process are applied to the evaluation
period that follows pronouncement of the disciplinary measure. They apply for the entire year, even
if the employee transfers jobs during the year.

Corresponding reductions in pay are also to be imposed if disciplinary action cannot be taken
because the affected employee is leaving or has already left the company.



   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 8 of 18 pages (policy + annexes)
                                                                  Attachment B

4.1.2 Effects on income review and phantom shares for managers at Level 3 and above
If provided, phantom shares and income reviews are allocated in accordance with the following
principles whenever disciplinary measures have been taken:

                                                           PPSP allocation                 Income review
Written warning without a                                  Not specified                   Not specified
deduction
Written warning with deduction                             Allocation ≤ Ø                  Increase ≤ Ø
Final warning                                              Allocation < Ø                  Increase < Ø
Ordinary termination                                       N/A                             N/A
Extraordinary termination                                  N/A                             N/A

4.1.3. Consequences for promotions
Promotion to the next higher level is not granted for 12 months following the disciplinary measure if
the employee receives a warning with an effect on compensation. In the case of a final warning,
promotion will not take place for 24 months following the disciplinary measure. Any confirmation of
potential must be revoked.

4.1.4 Effects on cash bonuses
Cash bonuses or other similar individual payments are not to be issued to employees against whom
the company has taken written disciplinary measures based on this policy during the same
calendar year as the disbursement or the prior calendar year. This does not apply to written
warnings without an effect on compensation.

4.2    Claims for Recovery and Damages
Any existing claims for recovery, repayment and/or damages based on proven rule violations will
be enforced against the responsible employee where legally possible.

4.3 Criminal Charges
Criminal charges will be filed in the case of criminal actions if required by law or in the interest of
the company.

The company may refrain from filing criminal charges in the following cases in particular:
    The employee confesses and is willing to provide compensation for any damage or loss.
    It is in the interest of the company.

4.4      Documentation
Where allowed by law, the company maintains a list of personnel who have left or were forced to
leave the company on account of a proven violation of rules or regulations. The list helps prevent
these persons from being rehired by the Daimler Group or, in the case of contractual partners of
the Daimler Group, from being placed in or assuming positions of responsibility in which they may
work directly with the Daimler Group. In maintaining this list, the company ensures compliance with
all applicable data protection requirements.

5        Retention Periods for Information Collected as Part of Investigations
If an investigation reveals that the reported allegation was unfounded, information about the
employees collected as part of the investigation is to be deleted immediately. Documentation will
not be kept in the employee's file.

If violations posing a minor risk were confirmed, the information collected on the employees will be
deleted from the BPO's records after one year.


   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                          Page 9 of 18 pages (policy + annexes)
                                                                  Attachment B

If violations posing a major risk were confirmed, the information collected on the employees will be
deleted after six years.

In the case of violations posing a major risk that were not proven but for which the suspicions were
not completely eliminated, records will be deleted after two years. This information can be used
again only with the approval of the Corporate Data Protection Officer and, in the case of data
concerning employees in Germany, upon notification of the IT officer of the employee
representation council.

Deviating periods can apply only under specific national laws.

6        Notification of Employees and Employee Representatives
Once a year and in the context of their responsibility, the German employee representative bodies
shall receive a statistical report on cases received by the BPO and their outcomes, broken down by
hierarchical level. In particular, the report shows the number of cases, affected locations, types of
violations, status and results of the investigations.

Employees will be notified regularly of applicable policies and any changes thereto. Every employee
is encouraged to read this information and to stay continuously abreast of any changes and
additions to the policies.

7         Conflicting Legal Provisions
If individual regulations of this policy are not applicable due to country-specific, mandatory
regulations, the necessary changes must be coordinated with Labor Law (HRP/LL) and the
Business Practices Office (GC/PB). Deviating provisions and supplemental information is
documented by the policy owner in the further applicable regulation, "Treatment of Violations Policy
Specifications."




   Attention! A printout of this policy may already be out of date. Please always check on the intranet to determine whether this is the current version.
                                                         Page 10 of 18 pages (policy + annexes)
ATTACHMENT C
                                                             Attachment C
General Guidance: Common AECD Examples
                                Engine or Catalyst Warmup Strategy
             Gasoline           Adjustments to Commanded Enrichment
                                A/C–on specific calibrations that reduce emission control effectiveness
                                Adjustments to emission control systems based on ambient temperature
                                Adjustments to emission control systems based on altitude and air pressure
                                Modified gear shift for engine warm up
                                Dual Dosing Strategy
             Diesel             Engine Warmup Strategy
                                Adjustments to EGR based on temperature
                                Adjustments to emission control systems based on ambient temperature
                                Adjustments to emission control systems based on altitude and air pressure
                                Modified gear shift for engine warm up


                        The above lists are illustrative examples only; they DO NOT constitute
                        complete listings of all potential AECDs for gasoline or diesel vehicles.

Daimler AG                                             AECD Documentation Guidance                           Page 4
                                                                                            Attachment C
      Potential AECD Justification: Substantially Included
Regulatory Justification                                                  Summary
“Substantially included in the Federal emission test                      A function is activated on the certified portion of the US test procedures (i.e., FTP75 or highway (2nd cycle) or US06
procedure”                                                                (2nd cycle) tests) for a significant portion of time when all activating conditions were present.



  Key Questions & Considerations
  •        Is the function activated during the completion of the applicable certified portion of the testing procedure? [USEPA, CCD-04-12 (HD) (June 15, 2004) at 1]
           – If the function is only sometimes activated during the test procedures (e.g., varies based on driver influence), a different justification is be preferable
  •        In the alternative, a “manual demonstration” approach is possible, but must first be approved by the agencies. If approved, the manual demonstration procedure must be fully
           disclosed in the AECD documentation,1 and the demonstration must show the full extent of the function during certification testing.
  •        If yes, is the function activated long enough during the test to allow its impact on the vehicle’s emissions to be meaningfully reflected in the test’s emissions results? [USEPA,
           CCD-04-12 (HD) (June 15, 2004) at 1]
           – Likely requires fact-specific consideration of the operation and resulting emissions impacts of the function
           – Emissions control for operation outside of and between official test modes is expected to be similar to emissions control demonstrated at test modes [USEPA, CCD-04-12
               (HD) (June 15, 2004) at 2]
           – Regulators are likely to view this term to mean that the predominant impact of the function is observed on the testing cycle.
                    o For example, a function that operates briefly on cycle but is active for a substantial period of normal driving off cycle would likely not be considered substantially
                      included.
      1.                            CBI REDACTED



  Daimler AG                                                                          AECD Documentation Guidance                                                                   Page 13
                                                                                      Attachment C
     Potential AECD Justification: Component Protection 1/2
Regulatory Justification                                             Summary
“Protecting the vehicle against damage or accident”                  A function is necessary to protect the vehicle or engine against damage or accident and results in the minimum
                                                                     necessary reduction in emissions control when viewed in consideration of other contemporaneously available
                                                                     technology in the industry.




 Key Questions & Considerations
 • Does the AECD reduce the effectiveness of the emission control system to protect the vehicle, engine or a component against damage or accident?
 •    Does the AECD operate to the minimum extent necessary to prevent such damage or accident? [USEPA VPCD 98-13 (Oct. 15, 1998) at 9-10]
      – What kind of information is available to support this justification? E.g., spec documents from suppliers, industry papers supporting use of the technology in the industry,
        field data and/or testing data.
      – Is the emission system degradation that occurs when the AECD is activated “no more than necessary” to protect a well-designed engine?
 •    Are there any other technology options available to substitute for the AECD that would eliminate or reduce the need for the emissions-increasing AECD? [USEPA VPCD 98-13
      (Oct. 15, 1998) at 9-10; USEPA AC No. 24-3 (Jan. 19, 2001) at 4-5; 65 Fed. Reg. 59,896, 59,919-20 (Oct. 6, 2000); 57 Fed. Reg. 31,888, 31,894-95 (July 17, 1992)]
      – Is the AECD necessary and the vehicle design adequate as compared to manufacturer’s peers and their use of available technology?
      – Is the design or technology “frail”, outdated, or inferior to competitors/peers? Are better alternatives available?




  Daimler AG                                                                    AECD Documentation Guidance                                                               Page 14
                                                                                       Attachment C
 Potential AECD Justification: Component Protection 2/2
Key Questions & Considerations
• From 40 CFR §86.1809-10 Prohibition of defeat devices- (d) The following provisions apply for vehicle designs designated by the Administrator to be investigated for possible
    defeat devices:
       (1) The manufacturer must show to the satisfaction of the Administrator that the vehicle design does not incorporate strategies that unnecessarily reduce emission control
        effectiveness exhibited during the Federal Test Procedure or Supplemental Federal Test Procedure (FTP or SFTP) when the vehicle is operated under conditions that may
        reasonably be expected to be encountered in normal operation and use
       In other words- in reviewing the entry conditions of a component protection strategy- the agency is likely judge strategies that do not result from ‘extreme use cases’ as
        unnecessary reductions in emissions control effectiveness, and therefore may determine that the justification does not apply or such strategies qualify as defeat devices. It
        is important to note that the criteria for acceptance of this justification for a strategy is that failure to use the strategy would result in damage (i.e. failure) or accident. The
        agencies will challenge the use of this justification if it seems likely from a review of the entry conditions that the strategy will occur frequently.




Daimler AG                                                                      AECD Documentation Guidance                                                                       Page 15
                                                                                        Attachment C
      Potential AECD Justification: Engine Start
Regulatory Justification                                              Summary
“The AECD does not go beyond the requirements of engine               A function does not go beyond the requirements of engine starting if it is necessary to address a requirement of
starting.”                                                            engine start, as distinct from engine warm up, and is not used to compensate for poor engine design.




  Key Questions & Considerations
  • Is the AECD necessary to address a requirement of engine start or is it also used after engine start (such as for engine warm up)?
      – Engine start is a short and distinct time period characterized by starting the engine “according to the manufacturer’s recommended starting procedures in the owner’s
          manual.” [40 C.F.R. § 86.136-90]
      – Engine start is separate from engine warm up. The engine warm up cycle occurs after engine start and is defined as “sufficient vehicle operation such that the coolant
          temperature has risen by at least 40 deg. F from engine starting and reaches a minimum temperature of 160 deg. F.” [40 C.F.R. § 86.1803-01]
      – An AECD is only justified under this provision if it is required for engine starting, not for engine warm up.
  •    An example of a justified engine starting AECD is a fuel solenoid “used to facilitate engine starting and only operates during cranking and for the first 10 seconds after starting
       when the engine coolant is below 50 degrees F and the [ECU] is in a default mode. Consequently, this solenoid reduces the effectiveness of the emission control system (fuel
       strategy and catalyst) but is justified by its limited operation.” [USEPA, EPA420-B-98-002 at A24-25 (1999)]
  •    Is the AECD used to compensate for poor engine design when compared to available technology employed by other OEMs? [USEPA AC 24-3]
       – If so, it may not be justified under this provision.




  Daimler AG                                                                     AECD Documentation Guidance                                                                   Page 16
ATTACHMENT D
                                                                                     SW-Compliance Guide V1.1, valid as of 25.02.2019
                                           Attachment D

The SW-Compliance guide contributes to ensuring Daimler‘s
compliance promise


“   Compliance is important for us. Therefore we have
    implemented multiple systems over the past years –
    e. g. to prevent corruption, to comply with antitrust
    law and technical compliance.
    By that we can meet the specific requirements of
    the product development process and provide our
    employees safety and guidance in their day-to-day


             ”
    work.
                                  Source: tCMS Pocket Guide




Daimler AG                                                Ensuring technical compliance in RD software development / February 2019 / 3
                                                                                                        SW-Compliance Guide V1.1, valid as of 25.02.2019
                                                              Attachment D

Definition of key terms (1/2)
 Term                         Definition
 Compliance requirements      All the rules that have to be observed by the organization and its employees, whether they are legal or
                              regulatory compliance requirements or such rules, which the organization has declared applicable on
                              its own or rules, which another organization has declared applicable for its members.
 Compliance                   Fulfillment of compliance requirements.
 OBD                          On-board vehicle diagnostic system (on-board diagnosis). During operation, all systems influencing the
                              exhaust gases are monitored, as well as other important control units whose data is accessible via
                              their software. Any faults that occur are indicated to the driver by a control lamp and permanently
                              stored in the respective control unit.
 Optimization in relation to a Applies if the product behavior outside cycle/test situations but under normal driving conditions
 cycle/test                    deviates negatively from the product behavior during cycle/test situations without the deviation having
                               a physical-technical justification. A physical-technical justification is required in particular if the
                               performance of the product under cycle/test situations falls significantly outside the cycle/test
                               situations.
 Cycle/test situations        Standardized procedures for the evaluation of product properties carried out by authorities or legally
                              recognized third parties.
 Cycle/test detection         Function of a product that recognizes the execution of a test.


Daimler AG                                                                   Ensuring technical compliance in RD software development / February 2019 / 8
                                                                                                    SW-Compliance Guide V1.1, valid as of 25.02.2019
                                                          Attachment D

Definition of key terms (2/2)
 Term                     Definition
 Information              All values and settings of the vehicle, including all user interfaces used, such as the vehicle HMI, apps,
                          browser portals, operating instructions etc., are considered information.
 Information customers    Customers for this information can include the driver, passengers, all other users or readers of the user
                          interfaces, but also public authorities or third-party companies with whom this information is
                          exchanged once or regularly.
 Telecommunications Act   If companies act as telecommunications providers, this results in special obligations and legal
                          requirements that must be complied with. One of the main obligations under the Telecommunications
                          Act is to collect and store connection and communication data and make it available to the authorities
                          on request.




Daimler AG                                                               Ensuring technical compliance in RD software development / February 2019 / 9
ATTACHMENT E
Attachment E
2   DAIMLER CORPORATE AUDIT CHARTER » PREAMBLE        Attachment E




                                        Preamble

                                        The reputation of Daimler AG as a company is built upon solid ethical conduct with an environ-
                                        ment of effective internal control systems which comply with applicable laws, regulations
                                        and policies. Embedded in the corporate governance model of the company, Corporate Audit
                                        assists the Board of Management of the Daimler AG to accomplish this task.

                                        This charter describes Daimler Group’s Corporate Audit mission, independence and objectivity,
                                        scope and responsibilities, authority, accountability, and standards.


                                        Stuttgart, December 16, 2019



                                                                SIGNATURES REDACTED
             Attachment EDAIMLER CORPORATE AUDIT CHARTER   » TABLE OF CONTENTS    3




Table of Contents

01 Mission                                                                       4


02 Scope of Work                                                                5


03 Accountability                                                               6


04 Independence                                                                 7


05 Responsibility                                                               8


06 Authority and Right to Information                                           9


07 Corporate Audit and External Auditors                                         10


08 Audit Standards                                                              11
4   DAIMLER CORPORATE AUDIT CHARTER » MISSION           Attachment E




                                        Mission

                             01
                                         Corporate Audit is an independent and ob-          Corporate Audit assists the organization in
                                         jective assurance and advisory function of the     accomplishing its objectives by bringing a
                                         Daimler Group. Corporate Audit supports the        systematic, disciplined approach to evaluating
                                         optimization of the company’s risk exposure        and improving the effectiveness of risk
                                         and assesses internal controls and processes       management, internal control, and governance
                                         regarding:                                         processes.

                                         » Compliance
                                                     with applicable laws and             Corporate Audit contributes to the qualifi-
                                           regulations                                      cation and development of employees for
                                                                                            management positions within the Daimler
                                         »C
                                           ompliance with internal and external            Group.
                                          policies and guidelines

                                         » Safeguarding of corporate assets

                                         » Reliability of internal and external reporting

                                         »E
                                           ffectiveness and efficiency of operations
                                          and administration
                    Attachment E           DAIMLER CORPORATE AUDIT CHARTER » SCOPE OF WORK               5




     Scope of Work

02
     The provisions set forth in this internal audit    »M
                                                          anagement and staff actions are compliant
     charter apply to Daimler AG and all direct and      with policies, guidelines, standards, proce-
     indirect controlled shareholdings.                  dures, applicable laws and regulations

     Corporate Audit’s influence is comprehensive       »R
                                                          esources are acquired economically, used
     and relevant to all units, functions, locations,    efficiently, and are adequately safeguarded
     processes, and projects worldwide. This
     includes the audit of dealers and suppliers        »P
                                                          rograms, plans, and objectives are accom-
     whenever it is deemed necessary.                    plished

     Audit activities at non-controlled sharehold-      »Q
                                                          uality and continuous improvement are
     ings may be performed based on approvals            cultivated throughout the organization’s
     from their respective supervisory authorities.      control processes

     The overall objective of Corporate Audit’s         »S
                                                          ignificant legislative or regulatory issues
     activities is to determine whether the organi-      impacting the organization are recognized
     zation’s network of risk management, internal       and addressed appropriately
     control, and governance processes designed
     and represented by management is adequate          Additionally, opportunities to improve upon
     and functioning in a manner to ensure that:        management’s control, profitability, and
                                                        the overall image of the organization will
     » Risks are appropriately identified and man-     be recognized during audit activities and
        aged including the risk of fraud. It cannot     investigations. These observations will be
        be ensured that all fraudulent activities are   communicated to the responsible level of
        detected, regardless of proper and compli-      management.
        ant audit work.
                                                        Concerning Risk Management, the Corporate
     » Operations work efficiently                      Audit activity will assist the organization by
                                                        identifying and evaluating significant exposures
     » Interaction with various governance groups      to risk and contributing to the improvement of
        occurs as needed                                risk management and control systems.

     » Significant financial, managerial, and oper-
       ating disclosures are accurate, reliable, and
       timely
6   DAIMLER CORPORATE AUDIT CHARTER » ACCOUNTABILITY   Attachment E




                                         Accountability

                            03
                                         The Head of Corporate Audit in the discharge
                                         of his/her duties is accountable to Daimler
                                         AG’s Board of Management and the Audit
                                         Committee to:

                                         » Provide an annual assessment regarding
                                            the adequacy and effectiveness of the
                                            organization’s processes for controlling its
                                            activities and managing the risks in the
                                            areas set forth under the mission and scope
                                            of work.

                                         »R
                                           eport significant concerns related to
                                          internal controls and corporate governance
                                          processes for both the organization and its
                                          affiliates which include providing potential
                                          improvements and transparent information
                                          pertaining to all concerns.

                                         » Provide periodic updates on the status and
                                            results of the annual audit plan on important
                                            internal audit activities and the appropri-
                                            ateness of department resources.

                                         » Coordinate effectively with other control and
                                            monitoring functions (e.g. controlling, risk
                                            management, compliance, security, legal,
                                            external audit).
                   Attachment E            DAIMLER CORPORATE AUDIT CHARTER » INDEPENDENCE              7




     Independence

04
     The Head of Corporate Audit will report disci-      Corporate Audit does not perform operational
     plinarily and functionally to the member of         duties. Corporate Audit personnel do not as-
     the Board of Management for Integrity and           sume responsibilities in business operations
     Legal Affairs. In addition, the Head of Corporate   and do not perform audit activities where
     Audit reports to Daimler AG’s Chairman of           their independence could be compromised.
     the Board of Management, the Daimler AG             Employees who transfer from operational
     Board of Management and periodically to             units to Corporate Audit are subject to a cool-
     the Audit Committee in accordance with the          ing-off period to ensure objectivity.
     previous section “Accountability”.
8   DAIMLER CORPORATE AUDIT CHARTER » RESPONSIBILITY     Attachment E




                                         Responsibility

                            05
                                          The Head of Corporate Audit and Corporate           » Perform advisory services, beyond assur-
                                          Audit staff are responsible to:                        ance services, to assist management in
                                                                                                 ascertaining their objectives.
                                          » Develop a flexible annual audit plan using
                                             an appropriate risk-based methodology            » Keep the Board of Management and Audit
                                             including the risk and control related con-        Committee of the Daimler AG and the
                                             cerns that have been identified by manage-         related companies apprised of emerging
                                             ment and Corporate Audit. This plan will           trends and successful methods in the
                                             be submitted to the Board of Management            practice of internal auditing.
                                             and Audit Committee of the Daimler AG
                                             and the related companies (Mercedes-Benz         » Perform investigation of allegations or
                                             AG, Daimler Truck AG, Daimler Mobility AG)          complaints upon request of the Business
                                             for their review and approval. Periodically,        Practices Office or Senior Management.
                                             these parties will be presented with com-
                                             prehensive updates.                              » Consider the scope of external auditors
                                                                                                 and regulators in the correlating purpose
                                          » Implement the approved annual audit plan            of providing optimal audit coverage for
                                             which may include, as appropriate, special          Daimler AG at a reasonable cumulative cost.
                                             tasks or projects requested by the Board
                                             of Management and/or the Audit Committee         » Evaluate and assess significant functional
                                             of the Daimler AG and the related compa-            changes, new or changing services, opera-
                                             nies.                                               tional or control processes coincident with
                                                                                                 their development, implementation, and
                                          »M
                                            aintain professional audit and investiga-           expansion.
                                           tion staff with sufficient knowledge, skills,
                                           experience, and professional certifications
                                           to meet the requirements of this charter.

                                          »E
                                            stablish a quality assurance program that
                                           ensures the reliability and efficiency of inter-
                                           nal audit activities.

                                          » Issue periodic reports summarizing the
                                             results of audit and investigation activities
                                             to the Board of Management and Audit
                                             Committee of the Daimler AG and the
                                             related companies.
                    Attachment    E AUDIT CHARTER
                    DAIMLER CORPORATE                    » AUTHORITY AND RIGHT TO INFORMATION          9




     Authority and right
     to information

06
     The Head of Corporate Audit and the Corporate       These rights shall only be exercised within
     Audit staff derive their authority from the         the scope of the audit tasks as approved by
     Daimler AG Board of Management.                     the Board of Management of the Daimler AG.

     In order to execute its duties, Corporate Audit     Corporate Audit will receive all relevant in-
     is authorized to:                                   formation from management regarding signif-
                                                         icant occurrences, decisions, and strategic
     » Have unrestricted access to all functions,       plans which are necessary for achieving its
        records, property and personnel under            objectives.
        consideration of data protection regulations
        with respect to personal data.

     » Have direct and unrestricted access to
        the Audit Committee and the Supervisory
        Board of the Daimler AG and the Super-
        visory Boards of the related companies.

     » Allocate resources, set frequencies, select
        subjects, establish scopes of work, and apply
        the techniques necessary to accomplish
        audit objectives.

     » Obtain the necessary assistance from
        personnel in units of the organization where
        they perform audits and investigations as
        well as other specialized services from within
        or outside the organization.
10                                                       Attachment E
     DAIMLER CORPORATE AUDIT CHARTER » CORPORATE AUDIT AND EXTERNAL AUDITORS




                                          Corporate Audit and
                                          External Auditors

                             07
                                          In addition to the year-end audits, other           Cooperation between Corporate Audit and
                                          audits are performed by external parties, e.g.      the external auditor must be considered to
                                          financial or tax authorities. To ensure efficient   encourage efficiency and information sharing
                                          and effective internal audit work, Corporate        aspects. Internal audit results will be utilized
                                          Audit will consider the results of these external   by the external auditor where appropriate
                                          audits and will include them into their own         to avoid unnecessary or duplicate audit proce-
                                          work.                                               dures or activities. The external auditor and
                                                                                              Corporate Audit shall periodically discuss audit
                                          A copy of audit results and reports as well         planning and share audit results.
                                          as management letters from external auditors
                                          (e.g. year-end auditors, finance authorities,
                                          customs, social security authorities) will be
                                          provided to Corporate Audit in a timely and
                                          complete manner by the relevant local man-
                                          agement.

                                          In contrast to the function of external audi-
                                          tors, Corporate Audit is an instrument of the
                                          Board of Management of the Daimler AG. The
                                          purpose of which is to assist the Board of
                                          Management in their obligation to supervise
                                          the group’s risk and control framework as
                                          well as the compliance and efficiency of the
                                          business operations of the Daimler AG.
                    Attachment E         DAIMLER CORPORATE AUDIT CHARTER » AUDIT STANDARDS                 11




     Audit Standards

08
     Corporate Audit’s activities will meet              » t he standards of the Deutsches Institut für
                                                            Interne Revision (DIIR) and
     » the International Professional Practices
        Framework (IPPF) of the Institute of Internal    » t hose of the Association of Certified Fraud
        Auditors (IIA), including the Core Principles       Examiners (ACFE).
        for the Professional Practice of Internal
        Auditing, the Definition of Internal Auditing,   All activities will further be compliant with
        the Code of Ethics and the International         Daimler AG’s principles as stated in the
        Standards for the Professional Practice of       Integrity Code and the principles of social
        Internal Auditing                                responsibility.




        Contact:
        Daimler AG, 096- HPC: 0232, Stuttgart, Germany
        www.daimler.com
Attachment E
